Exhibit 10.1

 

FIRST OMNIBUS AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR

SECURED REVOLVING CREDIT AGREEMENT AND SECOND AMENDED AND

RESTATED GUARANTEE AND SECURITY AGREEMENT

This FIRST OMNIBUS AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT AND SECOND AMENDED AND RESTATED GUARANTEE AND
SECURITY AGREEMENT, dated as of May 25, 2017 (this “Amendment”), is entered into
among PENNANTPARK INVESTMENT CORPORATION, a Maryland corporation (the
“Borrower”), PNNT CI (GALLS) Prime Investment Holdings, LLC, a Delaware limited
liability company, PNNT Investment Holdings, LLC (f/k/a PNNT Transportation 100
Holdco, LLC), a Delaware limited liability company (“PNNT Investment Holdings”),
PNNT New Gulf Resources, LLC, a Delaware limited liability company, PNNT
Ecoserve, LLC, a Delaware limited liability company, PNNT Cascade Environmental
Holdings, LLC, a Delaware limited liability company, as Subsidiary Guarantors
(collectively, the “Specified Subsidiary Guarantors”), the LENDERS (as defined
below) party hereto, SUNTRUST BANK, as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent (the “Collateral Agent”) and, solely with
respect to Section 2.2, PNNT Power Products Holdings, LLC, a Delaware limited
liability company (“PNNT Power”), and PNNT Alabama Holdings Inc., a Delaware
corporation (“PNNT Alabama”).

RECITALS

WHEREAS, the Borrower and the Administrative Agent entered into that certain
Second Amended and Restated Senior Secured Revolving Credit Agreement dated as
of June 25, 2014 (as amended or otherwise modified prior to the Effective Date,
the “Credit Agreement”) with the lenders party thereto (the “Lenders”), pursuant
to which the Lenders extended certain commitments and made certain loans to the
Borrower;

WHEREAS, the Borrower, the Lenders, the Administrative Agent and the Collateral
Agent desire to amend the Credit Agreement to make certain changes, including to
extend the maturity date;

WHEREAS, the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Collateral Agent are parties to the Second Amended
and Restated Guarantee and Security Agreement, dated as of June 25, 2014 (the
“Guarantee and Security Agreement”; and together with the Credit Agreement, the
“Agreements”); and

WHEREAS, PNNT Power and PNNT Alabama desire to be released from their respective
obligations under the Guarantee and Security Agreement and the Borrower, the
Specified Subsidiary Guarantors, the Administrative Agent and the Collateral
Agent desire to amend the Guarantee and Security Agreement to make certain
changes.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, in the Credit Agreement and the Guarantee and Security
Agreement, the parties hereto agree as follows:

SECTION 1.  Definitions.  All capitalized terms not otherwise defined herein are
used as defined in (or by reference in) the Credit Agreement as amended hereby.

SECTION 2.  Release of Subsidiary Guarantors.  

2.1.Dissolved Subsidiary Guarantors.  

(a)The parties hereto hereby acknowledge that PNNT Acentia, LLC (“PNNT Acentia”)
was dissolved on September 13, 2016 and that PNNT Acentia ceased to be a party
to the Loan Documents, as applicable, as of such date.

(b)The parties hereto hereby acknowledge that PNNT CI (FBM) Investment Holdings
LLC (“PNNT CI (FBM)”) was dissolved on March 7, 2017 and that PNNT CI (FBM)
ceased to be a party to the Loan Documents, as applicable, as of such date.

2.2.Released Subsidiary Guarantors.  Each of the Borrower and PNNT Power hereby
represents and warrants that PNNT Power is an Immaterial Subsidiary as of the
date hereof and each of the Borrower and PNNT Alabama hereby represents and
warrants that PNNT Alabama is an Immaterial Subsidiary as of the date hereof.
Pursuant to Section 10.03(h) of the Guarantee and Security Agreement, the
Collateral Agent hereby: (x) releases PNNT Power and PNNT Alabama from their
respective obligations under the Loan Documents and (y) releases any and all
collateral security granted by either of PNNT Power or PNNT Alabama under the
Guarantee and Security Agreement or the other Security Documents.  The
Collateral Agent hereby authorizes PNNT Power, PNNT Alabama, the Borrower and
the Subsidiary Guarantors (together with its or their agents and/or designees)
to take such other actions, including, without limitation, the preparation
and/or filing and recording of all mortgage terminations and releases, UCC
termination statements, intellectual property terminations, account control
agreement terminations, and other instruments necessary or desirable, at the
Borrower’s expense, in order to effect or evidence the termination of the
Collateral Agent’s Liens on assets of PNNT Power or PNNT Alabama, in each case
as the Borrower considers necessary or desirable to effect or evidence such
termination or to effect the purposes of this Section 2.

 

--------------------------------------------------------------------------------

 

SECTION 3.  Reallocation.  

(a)On the date hereof, the Borrower shall (A) prepay the outstanding Loans and
(B) simultaneously borrow new Loans in an amount equal to such prepayment;
provided that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any Lender with a Commitment under the Credit Agreement prior to
the First Amendment Effective Date (each, a “First Amendment Existing Lender”)
shall be effected by book entry to the extent that any portion of the amount
prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of each Class are held ratably by the Lenders of such Class in
accordance with each Lender’s Applicable Percentage of Commitments and portion
of Loans, which, for the purposes of this Amendment and each other Loan
Document, will be as set forth opposite such Person’s name on Schedule 1.01(b)
to the Credit Agreement (as amended by this Amendment).  Concurrently therewith,
the First Amendment Existing Lenders of each Class shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit of
such Class so that such interests are held ratably in accordance with their
Applicable Percentage of Commitments of such Class.  Notwithstanding anything to
the contrary contained in this Amendment, the Borrower shall have no liability
to any Lender for any amounts that would otherwise be payable pursuant to
Section 2.15 of the Credit Agreement as a result of the prepayment and borrowing
on the date hereof contemplated by this Section 3.

(b)Each of the Lenders hereby acknowledges and agrees as of the date hereof that
(i) no Lender nor the Administrative Agent has made any representations or
warranties or assumed any responsibility with respect to (A) any statements,
warranties or representations made in or in connection with this Amendment or
the execution, legality, validity, enforceability, genuineness or sufficiency of
this Amendment or any other Loan Document or (B) the financial condition of any
Obligor or the performance by any Obligor of its obligations hereunder or under
any other Loan Document; (ii) it has received such information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment; and (iii) it has made and continues to make its own credit decisions
in taking or not taking action under this Amendment, independently and without
reliance upon the Administrative Agent or any other Lender.

(c)For the avoidance of doubt, after giving effect to the reallocation described
in clause (a) above, Everbank Commercial Finance, Inc. (“Everbank”), in its
capacity as a Lender under the Credit Agreement, shall have received payment in
full of its Revolving Credit Exposure (the “Everbank Principal
Prepayment”).  Additionally, the Borrower hereby agrees on the date hereof, to
pay Everbank, in its capacity as a Lender under the Credit Agreement, (i) all
accured but unpaid commitment fees relating to Everbank’s Commitment as of the
date hereof (ii) all accrued but unpaid participation fees relating to
Everbank’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) as of the date hereof and (iii) all accrued but
unpaid interest relating to Everbank’s Revolving Credit Exposure as of the date
hereof,  collectively in an aggregate amount not to exceed $13,989.39, and, in
each case, calculated in accordance with, and at the applicable rates set forth
in, the Credit Agreement (together with the Everbank Principal Prepayment, the
“Everbank Prepayment”).  Upon Everbank’s receipt of the Everbank Prepayment,
Everbank shall cease to be a “Lender” under the Credit Agreement (as amended by
this Amendment).  The Administrative Agent and each Lender hereby consent to the
Everbank Prepayment.

SECTION 4.  Waiver.  

4.1.Waiver.  The Borrower and PNNT Investment Holdings each hereby requests that
the Administrative Agent, the Collateral Agent and the Lenders waive, and each
of the Administrative Agent, Collateral Agent and the Lenders hereby waives any
Default or Event of Default under any Loan Document arising solely and directly
from the failure of PNNT Investment Holdings to provide 30 days’ prior written
notice to the Collateral Agent of the change in PNNT Investment Holdings’ name
on September 30, 2016 from “PNNT Transportation 100 Holdco, LLC” to “PNNT
Investment Holdings, LLC” (the “Specified Event”).

4.2.Acknowledgment.  Each of the Borrower and the Specified Subsidiary
Guarantors further acknowledges and agrees that (a) this Amendment is not
intended to, nor shall it, establish any course of dealing between the Borrower,
the Specified Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent and the Lenders, or any thereof, that is inconsistent with the express
terms of the Credit Agreement (as amended hereby), the Guarantee and Security
Agreement (as amended hereby) and the other Loan Documents; and (b) the
Administrative Agent, the Collateral Agent and the Lenders shall not be under
any obligation to forbear from exercising any of their respective rights or
remedies upon the occurrence of any Default or Event of Default.

SECTION 5.  Amendments to Credit Agreement.  The Credit Agreement (including the
Exhibits and Schedules thereto) is hereby amended in its entirety in the form of
Exhibit A attached hereto.

SECTION 6.  Amendments to Guarantee and Security Agreement.

6.1.Amendment to Section 1.02.  Section 1.02 of the Guarantee and Security
Agreement is hereby amended by adding the following definition thereto in proper
alphabetical sequence:

““Financing Subsidiary Liens” has the meaning specified in Section 10.03(i).”.

6.2.Amendment to Section 1.02.  Section 1.02 of the Guarantee and Security
Agreement is hereby further amended by deleting the proviso in the definition of
“Hedging Agreement Obligations” as set forth therein.

 

 

2

 

--------------------------------------------------------------------------------

 

6.3.Amendment to Section 1.02.  Section 1.02 of the Guarantee and Security
Agreement is hereby further amended by deleting the definition of “Lien” as set
forth therein and replacing therefor the following:

““Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, for the avoidance of doubt, in the case of Portfolio
Investments that are loans or other debt obligations, customary restrictions on
assignments or transfers thereof pursuant to the underlying documentation for
such Portfolio Investment shall not be deemed to be a “Lien” and in the case of
Investments that are securities, excluding customary drag-along, tag-along,
right of first refusal, restrictions on assignments or transfers (so long as
such restrictions do not preclude the granting to the Collateral Agent of a Lien
on such securities) and other similar rights in favor of the equity holders of
the same issuer).”.

6.4.Amendment to Section 4.  The last paragraph of Section 4 of the Guarantee
and Security Agreement that immediately succeeds clause (e) is hereby amended
and restated to read as follows:

“IT BEING UNDERSTOOD, HOWEVER, that (A) in no event shall the security interest
granted under this Section 4 attach to (i) any contract, property rights,
obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests thereunder) if the grant of such security interest would
constitute or result in either (x) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein or (y)
in a breach or termination pursuant to the terms of, or a default under, any
such contract, property rights, obligation, instrument or agreement (other than
to the extent that any such term would be rendered ineffective by Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction), (ii) Equity Interests in directly-held Foreign
Subsidiaries in excess of 65% of the total outstanding voting Equity Interests
of each such Foreign Subsidiary or any Equity Interests in indirectly-held
Foreign Subsidiaries, in each case, except to the extent that, in the reasonable
determination of the Borrower and the Collateral Agent, such a security interest
would not reasonably be expected to result in a materially adverse tax
consequence to such Obligor, (iii) Excluded Accounts and (iv) any property that
has been released pursuant to, and in accordance with, Sections 10.03(g) or (i);
and (B) the Obligors, may by notice to the Collateral Agent, exclude from the
grant of a security interest provided above in this Section 4, any Special
Equity Interests designated by the Borrower in reasonable detail to the
Collateral Agent in such notice (it being understood that the Borrower may at
any later time rescind any such designation by similar notice to the Collateral
Agent).”.

6.5.Amendment to Section 10.03.  Section 10.03 of the Guarantee and Security
Agreement is hereby amended by (i) deleting the word “and” at the end of clause
(g), (ii) replacing the period at the end of clause (h) with “; and” in its
place and (iii) adding the following new clause (i) immediately following clause
(h) to read as follows:

“(i)in the event any Financing Subsidiary enters into any agreement or set of
related agreements pursuant to which such Financing Subsidiary incurs
Indebtedness that is not prohibited under the Loan Documents and any such
agreement prohibits an Obligor from pledging its Equity Interests in such
Financing Subsidiary to any Person, (x) the Collateral Agent is authorized to
release the Collateral Agent’s Lien in such Equity Interests (except for any
Lien in such Obligor’s rights to any Restricted Payments made by such Financing
Subsidiary or the proceeds of any disposition of such Equity Interests) (the
“Financing Subsidiary Liens”), (y) such Financing Subsidiary Liens shall
automatically be terminated and released upon entry by such Financing Subsidiary
into such agreement(s) without the necessity of any further action on the part
of any party hereto or to the relevant Security Documents, and (z) the
Collateral Agent will, at the Obligor’s expense, execute and deliver to any
Obligor such documents (including, without limitation, any UCC termination
statements, lien releases, assignments of trademarks, discharges of security
interests, and other similar discharges or release documents (and, if
applicable, in recordable form)) as such Obligor shall reasonably request to
evidence the release and/or termination of such Financing Subsidiary Liens.”.

6.6.Administrative Agent and Collateral Agent Address for Notices.  The
Administrative Agent’s and the Collateral Agent’s “Address for Notices”
specified below their respective name on the signature pages to the Guarantee
and Security Agreement is hereby amended and restated to read as follows:

 

“SunTrust Bank

3333 Peachtree Road, 7th Floor

Atlanta, GA 30326

Attention:  Robert Ashcom

Telecopy Number:  (404) 827-6514

 

with a copy to:

 

SunTrust Bank

Agency Services

3333 Peachtree Road, 7th Floor

Atlanta, GA 30326

Attention:  Wanda Gregory

Telecopy Number:  (404) 658-4906”.

 

 

 

3

 

--------------------------------------------------------------------------------

 

SECTION 7.  Conditions Precedent.  This Amendment shall become effective on the
date the following conditions are satisfied (the “Effective Date”):

(a)Receipt by the Administrative Agent of:

(i)From each party hereto either (i) a counterpart of this Amendment signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page to
this Amendment) that such party has signed a counterpart of this Amendment;

(ii)A favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated as of the date hereof) of Dechert LLP, counsel for the
Borrower and the Specified Subsidiary Guarantors, in form and substance
reasonably acceptable to the Administrative Agent (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent);

(iii)Such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower and the Specified Subsidiary Guarantors, the authorization of
this Amendment and any other legal matters relating to the Borrower, the
Specified Subsidiary Guarantors, this Amendment or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel; and

(b)Confirmation of receipt by the Lenders (other than Everbank) of the fees and
expenses owing by the Borrower as of the date hereof.

(c)Confirmation of receipt by Everbank of the the Everbank Prepayment.

SECTION 8.  Miscellaneous.

8.1.Representations and Warranties. The Borrower and each Specified Subsidiary
Guarantor hereby represents and warrants that (i) this Amendment constitutes a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms, (ii) immediately prior to the effectiveness of this Amendment,
no Default or Event of Default shall exist (except for any Default or Event of
Default arising solely from the Specified Event) and upon the effectiveness of
this Amendment and after giving effect to the waivers herein, no Event of
Default shall exist and (iii) its representations and warranties as set forth in
the Loan Documents, as applicable, are true and correct in all material respects
(except those representations and warranties qualified by materiality or by
reference to a material adverse effect, which are true and correct in all
respects) on and as of the date hereof as though made on and as of the date
hereof (unless such representations and warranties specifically refer to a
previous day, in which case, they shall be complete and correct in all material
respects (or, with respect to such representations or warranties qualified by
materiality or by reference to a material adverse effect, complete and correct
in all respects) on and as of such previous day).

8.2.References to Agreement.  Upon the effectiveness of this Amendment, each
reference in the Agreements to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement or Guarantee and Security Agreement, as applicable, as amended hereby,
and each reference to the Agreements in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement or
Guarantee and Security Agreement shall mean and be a reference to the Credit
Agreement or Guarantee and Security Agreement, as applicable, as amended hereby.

8.3.Effect on Existing Agreements.  Except as specifically amended or waived
above, each Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith (including all Liens granted
by the Borrower and the Specified Subsidiary Guarantors under the Guarantee and
Security Agreement and all guarantees made by the Specified Subsidiary
Guarantors under the Guarantee and Security Agreement) shall remain in full
force and effect and are hereby ratified and confirmed.

8.4.No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Collateral Agent under the Credit Agreement, the
Guarantee and Security Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.  The parties hereto
hereby agree that this Amendment is a Loan Document.

8.5.Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8.6.Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

8.7.Headings.  The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

8.8.Counterparts.  This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

 

4

 

--------------------------------------------------------------------------------

 

[SIGNATURES FOLLOW]

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PENNANTPARK INVESTMENT
CORPORATION,

as Borrower

 

 

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 

PNNT Cascade Environmental
Holdings, LLC,

as a Subsidiary Guarantor

 

 

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 

PNNT CI (GALLS) PRIME INVESTMENT
HOLDINGS, LLC,

as a Subsidiary Guarantor

 

 

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 

PNNT ecoserve, LLC,

as a Subsidiary Guarantor

 

 

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 




 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

 

PNNT INVESTMENT HOLDINGS, LLC (f/k/a PNNT Transportation 100 Holdco, LLC),

as a Subsidiary Guarantor

 

 

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 

PNNT New Gulf Resources, LLC,

as a Subsidiary Guarantor

 

 

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 

 

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK,

as the Administrative Agent, the Collateral Agent and a Lender

 

 

 

 

 

 

By:

 

/s/ Doug Kennedy

Name:  Doug Kennedy

Title:    Director

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Alfred Chi

Name:  Alfred Chi

Title:    Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Michael King

Name:  Michael King

Title:    Authorized Signatory

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

ING CAPITAL LLC,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Patrick Frisch

Name:  Patrick Frisch, CFA

Title:    Managing Director

 

 

By:

 

/s/ Dina T. Kook

Name:  Dina T. Kook, CFA

Title:    Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

STATE STREET AND TRUST COMPANY,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Janet B. Nolin

Name:  Janet B. Nolin

Title:    Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Ryan Durkin

Name:  Ryan Durkin

Title:    Authorized Signatory

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

CIT BANK, N.A.,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Robert L. Klein

Name:  Robert L. Klein

Title:    Director

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Jeffrey Feinberg

Name:  Jeffrey Feinberg

Title:    Senior Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Glenn Van Allen

Name:  Glenn Van Allen

Title:    Authorized Signatory

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

STIFEL BANK & TRUST,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Joseph L. Sooter, Jr.

Name:  Joseph L. Sooter, Jr.

Title:    Senior Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Bernard Lambert

Name:  Bernard Lambert

Title:    Director

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

 

 

 

 

 

 

By:

 

/s/ Timothy O’ Rourke

Name:  Timothy O’ Rourke

Title:    Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

EVERBANK COMMERCIAL FINANCE, INC.,

as a Lender

 

 

 

 

 

 

By:

 

/s/ John Dale

Name:  John Dale

Title:    Managing Director

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

 

Solely with respect to Section 2.2.

 

PNNT ALABAMA HOLDINGS INC.

 

 

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 

 

PNNT Power Products Holdings, LLC

 

 

 

 

By:

 

/s/ Arthur Penn

Name:  Arthur Penn

Title:    Chief Executive Officer

 

 

 

 

 

 

Signature Page to First Omnibus Amendment

 

--------------------------------------------------------------------------------

EXHIBIT A

 

[ATTACHED]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED

SENIOR SECURED

REVOLVING CREDIT AGREEMENT

dated as of

June 25, 2014

and

as amended by the First Amendment to Senior Secured Revolving Credit Agreement
dated as of May 25, 2017

among

PENNANTPARK INVESTMENT CORPORATION
as Borrower

The LENDERS Party Hereto

and

SUNTRUST BANK

as Administrative Agent

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

$445,000,000
__________________

SUNTRUST ROBINSON HUMPHREY, INC.

JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers and Joint Book Runners

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I             DEFINITIONS

 

1

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

 

 

 

 

 

SECTION 1.02.

 

Classification of Loans and Borrowings

 

19

 

 

 

 

 

SECTION 1.03.

 

Terms Generally

 

19

 

 

 

 

 

SECTION 1.04.

 

Accounting Terms; GAAP

 

20

 

 

 

 

 

SECTION 1.05.

 

Currencies; Currency Equivalents

 

20

 

 

 

 

 

ARTICLE II           THE CREDITS

 

20

 

 

 

 

 

SECTION 2.01.

 

The Commitments

 

20

 

 

 

 

 

SECTION 2.02.

 

Loans and Borrowings

 

21

 

 

 

 

 

SECTION 2.03.

 

Requests for Syndicated Borrowings

 

21

 

 

 

 

 

SECTION 2.04.

 

Swingline Loans

 

22

 

 

 

 

 

SECTION 2.05.

 

Letters of Credit

 

23

 

 

 

 

 

SECTION 2.06.

 

Funding of Borrowings

 

25

 

 

 

 

 

SECTION 2.07.

 

Interest Elections

 

25

 

 

 

 

 

SECTION 2.08.

 

Termination, Reduction or Increase of the Commitments

 

26

 

 

 

 

 

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

 

27

 

 

 

 

 

SECTION 2.10.

 

Prepayment of Loans

 

28

 

 

 

 

 

SECTION 2.11.

 

Fees

 

30

 

 

 

 

 

SECTION 2.12.

 

Interest

 

31

 

 

 

 

 

SECTION 2.13.

 

Alternate Rate of Interest

 

31

 

 

 

 

 

SECTION 2.14.

 

Increased Costs

 

31

 

 

 

 

 

SECTION 2.15.

 

Break Funding Payments

 

32

 

 

 

 

 

SECTION 2.16.

 

Taxes

 

33

 

 

 

 

 

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment: Sharing of
Set-offs

 

35

 

 

 

 

 

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

 

36

 

 

 

 

 

SECTION 2.19.

 

Defaulting Lenders

 

36

 

 

 

 

 

 

-i-

 

 

--------------------------------------------------------------------------------

 

ARTICLE III          REPRESENTATIONS AND WARRANTIES

 

38

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

38

 

 

 

 

 

SECTION 3.02.

 

Authorization; Enforceability

 

38

 

 

 

 

 

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

38

 

 

 

 

 

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

39

 

 

 

 

 

SECTION 3.05.

 

Litigation

 

39

 

 

 

 

 

SECTION 3.06.

 

Compliance with Laws and Agreements

 

39

 

 

 

 

 

SECTION 3.07.

 

Taxes

 

39

 

 

 

 

 

SECTION 3.08.

 

ERISA

 

39

 

 

 

 

 

SECTION 3.09.

 

Disclosure

 

39

 

 

 

 

 

SECTION 3.10.

 

Investment Company Act; Margin Regulations

 

39

 

 

 

 

 

SECTION 3.11.

 

Material Agreements and Liens

 

40

 

 

 

 

 

SECTION 3.12.

 

Subsidiaries and Investments

 

40

 

 

 

 

 

SECTION 3.13.

 

Properties

 

40

 

 

 

 

 

SECTION 3.14.

 

Affiliate Agreements

 

40

 

 

 

 

 

SECTION 3.15.

 

Sanctions

 

40

 

 

 

 

 

SECTION 3.16.

 

Patriot Act

 

40

 

 

 

 

 

SECTION 3.17.

 

Collateral Documents

 

40

 

 

 

 

 

SECTION 3.18.

 

EEA Financial Institutions

 

40

 

 

 

 

 

ARTICLE IV          CONDITIONS

 

41

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

41

 

 

 

 

 

SECTION 4.02.

 

Each Credit Event

 

41

 

 

 

 

 

ARTICLE V           AFFIRMATIVE COVENANTS

 

42

 

 

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

 

42

 

 

 

 

 

SECTION 5.02.

 

Notices of Material Events

 

43

 

 

 

 

 

SECTION 5.03.

 

Existence; Conduct of Business

 

43

 

 

 

 

 

SECTION 5.04.

 

Payment of Obligations

 

43

 

 

 

 

 

SECTION 5.05.

 

Maintenance of Properties; Insurance

 

43

 

 

 

 

 

SECTION 5.06.

 

Books and Records; Inspection and Audit Rights

 

44

 

 

 

 

 

SECTION 5.07.

 

Compliance with Laws

 

44

 

 

 

 

 

SECTION 5.08.

 

Certain Obligations Respecting Subsidiaries; Further Assurances

 

44

 

 

 

 

 

SECTION 5.09.

 

Use of Proceeds

 

45

 

 

 

 

 

SECTION 5.10.

 

Status of RIC and BDC

 

45

 

-ii-

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

SECTION 5.11.

 

Investment Policies

 

45

 

 

 

 

 

SECTION 5.12.

 

Portfolio Valuation and Diversification Etc

 

45

 

 

 

 

 

SECTION 5.13.

 

Calculation of Borrowing Base

 

47

 

 

 

 

 

ARTICLE VI          NEGATIVE COVENANTS

 

50

 

 

 

 

 

SECTION 6.01.

 

Indebtedness

 

50

 

 

 

 

 

SECTION 6.02.

 

Liens

 

51

 

 

 

 

 

SECTION 6.03.

 

Fundamental Changes

 

52

 

 

 

 

 

SECTION 6.04.

 

Investments

 

52

 

 

 

 

 

SECTION 6.05.

 

Restricted Payments

 

53

 

 

 

 

 

SECTION 6.06.

 

Certain Restrictions on Subsidiaries

 

54

 

 

 

 

 

SECTION 6.07.

 

Certain Financial Covenants

 

54

 

 

 

 

 

SECTION 6.08.

 

Transactions with Affiliates

 

54

 

 

 

 

 

SECTION 6.09.

 

Lines of Business

 

54

 

 

 

 

 

SECTION 6.10.

 

No Further Negative Pledge

 

54

 

 

 

 

 

SECTION 6.11.

 

Modifications of Longer-Term Indebtedness Documents

 

54

 

 

 

 

 

SECTION 6.12.

 

Payments of Longer-Term Indebtedness

 

55

 

 

 

 

 

SECTION 6.13.

 

Accounting Changes

 

55

 

 

 

 

 

SECTION 6.14.

 

SBIC Guarantee

 

55

 

 

 

 

 

ARTICLE VII         EVENTS OF DEFAULT

 

55

 

 

 

 

 

ARTICLE VIII       THE ADMINISTRATIVE AGENT

 

57

 

 

 

 

 

SECTION 8.01.

 

Appointment of the Administrative Agent

 

57

 

 

 

 

 

SECTION 8.02.

 

Capacity as Lender

 

57

 

 

 

 

 

SECTION 8.03.

 

Limitation of Duties; Exculpation

 

57

 

 

 

 

 

SECTION 8.04.

 

Reliance

 

58

 

 

 

 

 

SECTION 8.05.

 

Sub-Agents

 

58

 

 

 

 

 

SECTION 8.06.

 

Resignation; Successor Administrative Agent

 

58

 

 

 

 

 

SECTION 8.07.

 

Reliance by Lenders

 

58

 

 

 

 

 

SECTION 8.08.

 

Modifications to Loan Documents

 

58

 

 

 

 

 

ARTICLE IX        MISCELLANEOUS

 

59

 

 

 

 

 

SECTION 9.01.

 

Notices; Electronic Communications

 

59

 

 

 

 

 

SECTION 9.02.

 

Waivers; Amendments

 

60

 

 

 

 

 

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

61

 

 

 

 

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

SECTION 9.04.

 

Successors and Assigns

 

62

 

 

 

 

 

SECTION 9.05.

 

Survival

 

65

 

 

 

 

 

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

65

 

 

 

 

 

SECTION 9.07.

 

Severability

 

65

 

 

 

 

 

SECTION 9.08.

 

Right of Setoff

 

65

 

 

 

 

 

SECTION 9.09.

 

Governing Law; Jurisdiction; Etc

 

66

 

 

 

 

 

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

66

 

 

 

 

 

SECTION 9.11.

 

Judgment Currency

 

66

 

 

 

 

 

SECTION 9.12.

 

Headings

 

66

 

 

 

 

 

SECTION 9.13.

 

Treatment of Certain Information; No Fiduciary Duty; Confidentiality

 

67

 

 

 

 

 

SECTION 9.14.

 

USA PATRIOT Act

 

67

 

 

 

 

 

SECTION 9.15.

 

Effect of Amendment and Restatement of the Existing Agreement

 

67

 

 

 

 

 

SECTION 9.16.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

68

 

 

SCHEDULE 1.01(a)

-

Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)

-

Commitments

SCHEDULE 1.01(c)

-

Industry Classification Group List

SCHEDULE 3.11

-

Material Agreements and Liens

SCHEDULE 3.12(a)

-

Subsidiaries

SCHEDULE 3.12(b)

-

Investments

SCHEDULE 6.08

-

Transactions with Affiliates

 

EXHIBIT A

-

Form of Assignment and Assumption

EXHIBIT B

-

Form of Borrowing Base Certificate

EXHIBIT C

-

Form of Borrowing Request

 

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as
of June 25, 2014 (this “Agreement”), among PENNANTPARK INVESTMENT CORPORATION, a
Maryland corporation (the “Borrower”), the LENDERS party hereto, and SUNTRUST
BANK, as Administrative Agent.

Pursuant to the Amended and Restated Senior Secured Revolving Credit Agreement
dated as of February 21, 2012 (as amended, supplemented or otherwise modified
prior to the Effective Date, the “Existing Credit Agreement”), among the
Borrower, the lenders party thereto (collectively, the “Existing Lenders”) and
the Administrative Agent, the Existing Lenders agreed to make extensions of
credit to the Borrower on the terms and conditions set forth therein, including
making loans (the “Existing Loans”) to the Borrower.

The Borrower has requested that the Existing Credit Agreement be amended and
restated in its entirety to become effective and binding on the Borrower
pursuant to the terms of this Agreement, and the Lenders (including certain of
the Existing Lenders) have agreed (subject to the terms of this Agreement) to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by the parties to the Existing
Credit Agreement that (a) the commitments which the Existing Lenders have agreed
to extend to the Borrower under the Existing Credit Agreement shall be extended
or advanced upon the amended and restated terms and conditions contained in this
Agreement; and (b) the Existing Loans and other obligations outstanding under
the Existing Credit Agreement shall be governed by and deemed to be outstanding
under the amended and restated terms and conditions contained in this Agreement
on and after the date hereof, with the intent that the terms of this Agreement
shall supersede the terms of the Existing Credit Agreement (each of which shall
hereafter have no further effect upon the parties thereto, other than for
accrued and unpaid fees and expenses, and indemnification provisions accrued and
owing, under the terms of the Existing Credit Agreement on or prior to the
Effective Date or arising (in the case of indemnification) under the terms of
the Existing Credit Agreement).

The parties hereto hereby agree to amend and restate the Existing Credit
Agreement, and the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“2019 Notes” means the Borrower’s $250,000,000 aggregate principal amount notes
due October 1, 2019 issued in September 2014.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors (provided that Cash Collateral for outstanding Letters of Credit shall
not be treated as a portion of the Portfolio Investments).

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (provided that Cash
Collateral for outstanding Letters of Credit shall not be treated as a portion
of the Portfolio Investments).

“Adjusted LIBO Rate” means (a) for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate for
such Interest Period and (b) for the Interest Period for any Eurocurrency
Borrowing denominated in a Non-LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.

“Administrative Agent” means SunTrust, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Agent Appraisal Testing Month” has the meaning assigned to such
term in Section 5.12(b)(ii)(E)(y).

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affected Currency” has the meaning assigned to such term in Section 2.13.

 

 

 

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.

“Affiliate Agreements” means, collectively, (a) the Administration Agreement
dated June 11, 2010 by and among the Borrower, PennantPark SBIC LP and
PennantPark SBIC GP, LLC, (b) the Investment Advisory Agreement dated June 11,
2010 by and among the Borrower, PennantPark SBIC LP and PennantPark SBIC GP,
LLC, (c) the Investment Advisory Management Agreement dated as of April 17,
2007, between the Borrower and Pennant Investment Advisers, LLC, (d) the
Administration Agreement dated as of April 17, 2007, between the Borrower and
PennantPark Investment Administration, LLC, (e) the Trademark License Agreement
dated as of April 15, 2007, between the Borrower and Pennant Investment
Advisers, LLC, (f) the Administration Agreement, dated December 28, 2012, by and
among the Borrower, PennantPark SBIC II LP and PennantPark SBIC GP II, LLC and
(g) the Investment Advisory Agreement, dated December 28, 2012, by and among the
Borrower, PennantPark SBIC II LP and PennantPark SBIC GP II, LLC.

“Agreed Foreign Currency” means, at any time, (i) any of Canadian Dollars,
English Pounds Sterling, Euros, Japanese Yen, Australian Dollars, Swiss Franc,
Swedish Krona and New Zealand Dollars and (ii) with the agreement of each
Multicurrency Lender, any other Foreign Currency, so long as, in respect of any
such specified Foreign Currency or other Foreign Currency, at such time (a) such
Foreign Currency is dealt with in the London interbank deposit market, (b) such
Foreign Currency is freely transferable and convertible into Dollars in the
London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder and/or to permit the Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained and is in full force and effect.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the rate per annum equal to 1% plus the
rate as displayed in the Bloomberg Financial Markets System (or on any successor
or substitute page of such service, or any successor to such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent in its reasonable discretion
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day (or, if such day is not a Business Day, the
immediately preceding Business Day), for Dollar deposits with a term of one
month.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the rate as displayed in the Bloomberg
Financial Markets System (or successor therefor) as set forth above shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or such rate as displayed in the
Bloomberg Financial Markets System (or successor therefor), respectively.  

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.15.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment.  If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing
MAC”) shall exist (regardless of when it occurred), then the “Applicable
Financial Statements” as at said date means the Applicable Financial Statements
in effect immediately prior to such delivery until such time as the Pre-existing
MAC shall no longer exist.

“Applicable Margin” means (a) if the Borrowing Base (as of the most recently
delivered Borrowing Base Certificate) is greater than or equal to the product of
1.85 and the Combined Debt Amount, (i) with respect to any ABR Loan, 1.00% per
annum and (ii) with respect to any Eurocurrency Loan, 2.00% per annum; and (b)
if the Borrowing Base (as of the most recently delivered Borrowing Base
Certificate) is less than the product of 1.85 and the Combined Debt Amount, (i)
with respect to any ABR Loan, 1.25% per annum and (ii) with respect to any
Eurocurrency Loan, 2.25% per annum.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment.  If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S.  Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any

 

 

2

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

foreign broker-dealer of internationally recognized standing or an Affiliate
thereof, in the case of each of clauses (a), (b) and (c) above, as set forth on
Schedule 1.01(a) or any other bank or broker-dealer acceptable to the
Administrative Agent in its reasonable determination.

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service approved by the Board
of Directors of the Borrower and designated in writing to the Administrative
Agent (which designation shall be accompanied by a copy of a resolution of the
Board of Directors of the Borrower that such pricing or quotation service has
been approved by the Borrower).

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent.  It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine
and Company, Lincoln International LLC and Valuation Research Corporation are
acceptable to the Administrative Agent.  As used in Section 5.12 hereof, an
“Approved Third-Party Appraiser selected by the Administrative Agent” shall mean
any of the firms identified in the preceding sentence and any other Independent
nationally recognized third-party appraisal firm identified by the
Administrative Agent and consented to by the Borrower (such consent not to be
unreasonably withheld).

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries, without duplication, (a) the value of total
assets of the Borrower and its Subsidiaries, less all liabilities and
indebtedness not represented by senior securities to (b) to the aggregate amount
of senior securities representing indebtedness of Borrower and its Subsidiaries,
in each case as determined pursuant to the Investment Company Act and any orders
of the Securities and Exchange Commission issued to or with respect to Borrower
thereunder, including any exemptive relief granted by the Securities and
Exchange Commission with respect to the indebtedness of any SBIC Subsidiary.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period or (c) a
Swingline Loan.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or

 

 

3

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

“Calculation Amount” shall mean, as of the end of any Testing Quarter, an amount
equal to the greater of: (a) (i) 125% of the Adjusted Covered Debt Balance (as
of the end of such Testing Quarter) minus (ii) the aggregate Value of all Quoted
Investments (including, without duplication, Market Value Investments) included
in the Borrowing Base (as of the end of such Testing Quarter) and (b) 10% of the
aggregate Value (or as near thereto as reasonably practicable) of all Unquoted
Investments included in the Borrowing Base (as of the end of such Testing
Quarter); provided that in no event shall more than 25% (or, if clause (b)
applies, 10%) of the aggregate Value (or as near thereto as reasonably
practicable) of all Unquoted Investments in the Borrowing Base be subject to
testing by the Administrative Agent pursuant to Section 5.12(b)(ii)(E) in
respect of any applicable Testing Quarter; provided, further, that
notwithstanding anything to the contrary in this Agreement, Market Value
Investments shall be deemed to be Quoted Investments for purposes of this
definition.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

“CAM Exchange Date” means the date on which any Event of Default referred to in
clause (j) of Article VII shall occur or the date on which the Borrower receives
written notice from the Administrative Agent that any Event of Default referred
to in clause (i) of Article VII has occurred.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Collateralize” means, in respect of a Letter of Credit or any obligation
hereunder, to provide and pledge cash collateral pursuant to Section 2.05(k), at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a)U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P‑1 from Moody’s (or if only one of S&P or
Moody’s provides such rating, such investment shall also have an equivalent
credit rating from any other rating agency);

(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof in which the
Principal Financial Center in respect of any Agreed Foreign Currency is located;
provided that such certificates of deposit, banker’s acceptances and time
deposits are held in a securities account (as defined in the Uniform Commercial
Code) through which the Collateral Agent can perfect a security interest therein
and (ii) having, at such date of acquisition, a credit rating of at least A‑1
from S&P and at least P‑1 from Moody’s (or if only one of S&P or Moody’s
provides such rating, such investment shall also have an equivalent credit
rating from any other rating agency);

(d)fully collateralized repurchase agreements with a term of not more than 15
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A‑2 from S&P and at least P‑2 from Moody’s (or if only one of
S&P or Moody’s provides such rating, such Approved Dealer shall also have an
equivalent credit rating from any other rating agency); and

(e)investments in money market funds that invest, and which are restricted by
their respective charters to invest, substantially all of their assets in
investments of the type described in the immediately preceding clauses (a)
through (d) above (including as to credit quality and maturity), in each case
rated no lower than the then-current rating of the federal government of the
United States.

 

 

4

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, repurchase
agreements or the money market funds described in clause (e) of this definition
of Cash Equivalents) shall not include any such investment of more than 10% of
total assets of the Borrower and its Subsidiaries in any single issuer; and
(iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

“CDOR Rate” means the rate per annum equal to the average of the annual yield
rates applicable to Canadian Dollar bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or, if such
day is not a Business Day, then on the immediately preceding Business Day) as
reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or, if such Interest Period is not equal to
a number of months, for a term equivalent to the number of months closest to
such Interest Period).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the requisite members of
the board of directors of the Borrower nor (ii) appointed by a majority  of the
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group other than PennantPark Investment Advisers,
LLC.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to a Person becoming a Lender by assignment or joinder after the date of
this Agreement, the effective date thereof), of (a) the adoption of any law,
treaty or governmental rule or regulation or any change in any law, treaty or
governmental rule or regulation or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule or regulation was issued or enacted prior to the date hereof),
but excluding proposals thereof, or any determination of a court or Governmental
Authority, (b) any guideline, request or directive by any Governmental Authority
(whether or not having the force of law) or any implementation rules or
interpretations of previously issued guidelines, requests or directives, in each
case that is issued or made after the date hereof (or with respect to a Person
becoming a Lender by assignment or joinder after the date of this Agreement, the
effective date thereof) or (c) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, in each case
adopted after the date hereof (or with respect to a Person becoming a Lender by
assignment or joinder after the date of this Agreement, the effective date
thereof). For the avoidance of doubt, all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued (i) by any United
States regulatory authority under or in connection with the implementation of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date adopted, issued, promulgated or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans or Swingline Loans; when used in reference to any
Lender, refers to whether such Lender is a Dollar Lender or a Multicurrency
Lender; and, when used in reference to any Commitment, refers to whether such
Commitment is a Dollar Commitment or a Multicurrency Commitment.  The “Class” of
a Letter of Credit refers to whether such Letter of Credit is a Dollar Letter of
Credit or a Multicurrency Letter of Credit.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means SunTrust in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

“Combined Debt Amount” means, as of any date, (i) the aggregate Commitments as
of such date (or, if greater, the Revolving Credit Exposures of all Lenders as
of such date) plus (ii) the aggregate amount of outstanding Designated
Indebtedness (as such term is defined in the Guarantee and Security Agreement)
and, without duplication, the aggregate amount of unused commitments under any
Designated Indebtedness (as such term is defined in the Guarantee and Security
Agreement).

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).

“Commitment Termination Date” means May 25, 2021.

 

 

5

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Consolidated Group” has the meaning assigned to such term in Section 5.13(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto;
provided, however, “Control” shall not include “negative” control or “blocking”
rights whereby action cannot be taken without the vote or consent of any Person.

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness (including Permitted Convertible Indebtedness and
Special Permitted Indebtedness constituting Unsecured Shorter-Term Indebtedness)
on such date minus (z) the LC Exposures fully Cash Collateralized on such date
pursuant to Section 2.05(k) and the last paragraph of Section 2.09(a); provided
that the 2019 Notes, Permitted Convertible Indebtedness and Special Permitted
Indebtedness constituting Unsecured Shorter-Term Indebtedness shall be excluded
from the calculation of the Covered Debt Amount until the date that is nine (9)
months prior to the scheduled maturity date of such Indebtedness (provided that
(A) to the extent, but only to the extent, any portion of any such Indebtedness
is subject to a contractually scheduled amortization payment, other principal
payment or redemption (other than any conversion into Permitted Equity
Interests) earlier than the scheduled maturity date of such Indebtedness, such
portion of such Indebtedness shall be included in the calculation of the Covered
Debt Amount beginning upon the date that is the later of (i) 9 months prior to
such scheduled amortization payment, other principal payment or redemption and
(ii) the date the Borrower becomes aware that such Indebtedness is required to
be paid or redeemed and (B) to the extent then outstanding, the 2019 Notes, any
Permitted Convertible Indebtedness and Special Permitted Indebtedness
constituting Unsecured Shorter-Term Indebtedness shall be included in the
Covered Debt Amount at all times after the Commitment Termination Date). For the
avoidance of doubt, for purposes of calculating the Covered Debt Amount, the
2019 Notes any Permitted Convertible Indebtedness and Special Permitted
Indebtedness that constitutes Unsecured Shorter-Term Indebtedness that is
required to be part of the Covered Debt Amount will be included at the then
outstanding principal balance thereof.

“Currency” means Dollars or any Foreign Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in detail in such writing) has not been satisfied, or
(ii) pay to the Administrative Agent, Issuing Bank, Swingline Lender or any
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, Issuing Bank or Swingline Lender in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with the applicable
default, if any, shall be specifically identified in detail in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by Administrative Agent and Borrower), or
(d) Administrative Agent has received notification that such Lender has become,
or has a direct or indirect parent company that is, (i) insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, (ii) other than via an Undisclosed Administration,
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its direct or indirect parent
company, or such Lender or its direct or indirect parent company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment or (iii) the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) upon such determination (and the
Administrative Agent shall deliver written notice of such determination to the
Borrower, the Issuing Bank and each Lender and the Swingline Lender).

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include the disposition of Portfolio Investments originated by the Borrower
and immediately transferred to a Financing Subsidiary pursuant to a transaction
not prohibited hereunder.

 

 

6

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans, and to acquire participations in
Letters of Credit and Swingline Loans, denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Dollar
Commitment is set forth on Schedule 1.01(b), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Commitment, as
applicable.  The aggregate amount of the Lenders’ Dollar Commitments as of the
First Amendment Effective Date is $115,000,000.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar
Percentage of the total Dollar LC Exposure at such time.

“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Loan denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which date is
June 25, 2014.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

 

7

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means a single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income, corporate,
franchise or other similar Taxes imposed on (or measured by) its net income by
the United States of America (or any state or political subdivision thereof), or
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender, any U.S. federal withholding Tax imposed
on amounts payable to such Lender (i) at the time such Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)) becomes a
party to this Agreement or designates a new lending office, except to the extent
that such Lender’s assignor or such Lender was entitled to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.16, at the time of such assignment or designation (other than to the
extent such withholding is as a result of a CAM Exchange), or (ii) that is
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law occurring after the date such Lender becomes a party to this
Agreement) to comply with Section 2.16(f), (d) any U.S. federal, state or local
backup withholding Taxes imposed on payments made under any Loan Document, and
(e) any U.S. federal withholding Tax that is imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

“Existing Lenders” has the meaning assigned to such term in the preamble to this
Agreement.

“Existing Loans” has the meaning assigned to such term in the preamble to this
Agreement.

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests and issuances of Indebtedness by any Obligor); provided that
Extraordinary Receipts shall not include any (x) amounts that the Borrower
receives from the Administrative Agent or any Lender pursuant to Section
2.16(f), or (y) cash receipts to the extent received from proceeds of insurance,
condemnation awards (or payments in lieu thereof), indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments  are received
by any Person in respect of any unaffiliated third party claim against or loss
by such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the foregoing, and any legislation or
regulations adopted or promulgated pursuant to any such intergovernmental
agreement.

“Federal Funds Effective Rate” means, for any day, the greater of (a) zero and
(b) weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Final Maturity Date” means May 25, 2022.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

“First Amendment Effective Date” means May 25, 2017.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

 

8

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any (a) direct or indirect Subsidiary of the Borrower
that is resident or organized under the laws of any jurisdiction other than the
United States or its states, territories or possessions and that is treated as a
corporation for United States federal income tax purposes, (b) direct or
indirect Subsidiary of the Borrower which is a “controlled foreign corporation”
within the meaning of the Code or (c) direct or indirect Subsidiary that is
disregarded as an entity that is separate from its owner for United States
federal income tax purposes and substantially all of its assets consist of the
Capital Stock of one or more direct or indirect Foreign Subsidiaries.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s (a) Applicable Dollar
Percentage of the outstanding Dollar LC Exposure and (b) Applicable
Multicurrency Percentage of the outstanding Multicurrency LC Exposure, in each
case with respect to Letters of Credit issued by the Issuing Bank other than
Dollar LC Exposure or Multicurrency LC Exposure, as the case may be, as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligation of the primary obligor.

“Guarantee and Security Agreement” means that certain Second Amended and
Restated Guarantee and Security Agreement dated as of the date hereof among the
Borrower, the Administrative Agent, each Subsidiary of the Borrower from time to
time party thereto, each holder (or a representative or trustee therefor) from
time to time of any Secured Longer-Term Indebtedness or Secured Shorter-Term
Indebtedness, and the Collateral Agent, as the same shall be amended, modified,
restated and supplemented and in effect from time to time.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) the aggregate assets of
such Subsidiaries and their Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 3% of the consolidated assets of the
Borrower and its Subsidiaries as of such date; and (b) the aggregate revenues of
such Subsidiaries and their Subsidiaries (on a consolidated basis) for the
fiscal quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such debt
being the lower of the outstanding amount of such debt and the fair market value
of the property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any

 

 

9

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, “Indebtedness” shall not include (x) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset or Investment to satisfy unperformed obligations of
the seller of such asset or Investment or (y) a commitment arising in the
ordinary course of business to make a future Portfolio Investment, but shall
include any SBIC Equity Commitment.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Obligor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or of its Subsidiaries or Affiliates (including its
investment advisor or any Affiliate thereof) as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

“Industry Classification Group” means (a) any of the classification groups set
forth in Schedule 1.01(c) hereto, together with any such classification groups
that may be subsequently established by Moody’s and provided by the Borrower to
the Lenders, and (b) up to three additional industry group classifications
established by the Borrower pursuant to Section 5.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter or, subject to availability to all the Lenders, six or twelve months
thereafter, or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Final Maturity Date, a period of less than one month’s duration commencing
on the date of such Loan or Borrowing and ending on the Final Maturity Date, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Final Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Loan initially shall be the date on
which such Loan is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Loan, and the date of a Syndicated
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the “BUSINESS” section of its Registration
Statement, and as the same may be changed, altered, expanded, amended, modified,
terminated or restated from time to time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means SunTrust, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j).  In the case of any Letter of Credit to be issued in an Agreed
Foreign Currency, SunTrust may designate any of its affiliates as the “Issuing
Bank” for purposes of such Letter of Credit.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.

 

 

10

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
English Pounds Sterling; Japanese Yen; and Swiss Franc; in each case as long as
there is a published LIBO rate with respect thereto.

“LIBO Rate” means, for any Interest Period, the greater of (i) zero percent (0%)
and (ii):

(a)in the case of Eurocurrency Borrowings denominated in a LIBO Quoted Currency,
the ICE Benchmark Administration Limited London interbank offered rate per annum
for deposits in the relevant Currency for a period equal to the Interest Period
as displayed in the Bloomberg Financial Markets System (or such other page on
that service or such other service designated by the ICE Benchmark
Administration Limited for the display of such Administration’s London interbank
offered rate for deposits in the relevant Currency) as of 11:00 a.m., London
time on the day that is two Business Days prior to the first day of the Interest
Period (or, solely with respect to Eurocurrency Borrowings in Pounds Sterling,
on the first day of the Interest Period); provided that if the Administrative
Agent determines that the relevant foregoing sources are unavailable for the
relevant Interest Period, LIBO Rate shall mean, for any LIBO Quoted Currency,
the rate of interest determined by the Administrative Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rate per
annum at which the Administrative Agent could borrow funds if it were to do so
by asking for and then accepting interbank offers two (2) business days’
preceding the first day of such Interest Period (or, solely with respect to
Eurocurrency Borrowings denominated in Pounds Sterling, on the first day of such
Interest Period) in the London interbank market for the relevant Currency as of
11:00 a.m. for delivery on the first day of such Interest Period, for the number
of days comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing;1

(b)in the case of Eurocurrency Borrowings denominated in Canadian Dollars, the
CDOR Rate per annum;

(c)in the case of Eurocurrency Borrowings denominated in Australian Dollars, the
rate per annum equal to the Bank Bill Swap Reference Bid rate or a successor
thereto approved by the Administrative Agent (“BBSY”) as published by Reuters
(or such other page or commercially available source providing BBSY (Bid)
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the day that is two
Business Days prior to the first day of the Interest Period (or if such day is
not a Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period;

(d)in the case of Eurocurrency Borrowings denominated in New Zealand Dollars,
the rate per annum equal to the Bank Bill Reference Bid Rate or a successor
thereto approved by the Administrative Agent (“BKBM”) as published by Reuters
(or such other page or commercially available source providing BKBM (Bid)
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:45 a.m. (Auckland, New Zealand time) on the day that is two
Business Days prior to the first day of the Interest Period (or if such day is
not a Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period;

(e)in the case of Eurocurrency Borrowings denominated in Swedish Krona, the rate
per annum equal to the Stockholm Interbank Offered Rate or a successor thereto
approved by the Administrative Agent (“STIBOR”) as published by Reuters (or such
other page or commercially available source providing STIBOR quotations as may
be designated by the Administrative Agent from time to time) at or about 11:00
a.m. (Stockholm, Sweden time) on the day that is two Business Days prior to the
first day of the Interest Period (or if such day is not a Business Day, then on
the immediately preceding Business Day) with a term equivalent to such Interest
Period; or

(f)for all Non-LIBO Quoted Currencies (other than Canadian Dollars, Australian
Dollars, New Zealand Dollars or Swedish Krona), the calculation of the
applicable reference rate shall be determined in accordance with market
practice.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, for the avoidance of doubt, in the case of Portfolio
Investments that are loans or other debt obligations, customary restrictions on
assignments or transfers thereof pursuant to the underlying documentation for
such Portfolio Investment shall not be deemed to be a “Lien” and

 

1 

  ICE Benchmark Administration Limited makes no warranty, express of implied,
either as to the results to be obtained from the use of ICE LIBOR and/or the
figure at which ICE LIBOR stands  at any particular time on any particular day
or otherwise.  ICE Benchmark Administration Limited makes no express or implied
warranties of merchantability or fitness for a particular purpose in respect of
any use of ICE LIBOR.

 

 

11

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

in the case of Investments that are securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers (so
long as such restrictions do not preclude the granting to the Collateral Agent
of a Lien on such securities) and other similar rights in favor of the equity
holders of the same issuer).

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Losses” has the meaning assigned to such term in Section 9.03(b).

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Market Value Investments” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(z).

“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower or the Borrower and its Subsidiaries (other than Financing
Subsidiaries) taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Portfolio Investments), or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $15,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $15,000,000.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of Cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Multicurrency Commitment is set forth on
Schedule 1.01(b), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency commitment, as applicable.  The
aggregate amount of the Lenders’ Multicurrency Commitments as of the First
Amendment Effective Date is $330,000,000.

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Net Cash Proceeds” means:

 

 

12

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(a)with respect to any Disposition by the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries), or any Extraordinary Receipt received or
paid to the account of the Borrower or any of its Subsidiaries (other than
Financing Subsidiaries) (in each case, which requires a payment of the Loans
under Section 2.10(e)), an amount equal to (a) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) minus (b) the sum of (i) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (ii) the reasonable out-of-pocket fees, costs and expenses incurred
by the Borrower or such Subsidiary in connection with such transaction, (iii)
the taxes paid or reasonably estimated to be actually payable within two years
of the date of the relevant transaction in connection with such transaction;
provided that, if the amount of any estimated taxes pursuant to clause (iii)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds (as of the date the Borrower determines such excess exists), (iv) any
reasonable costs, fees, commissions, premiums and expenses incurred by the
Borrower or any of its Subsidiaries in connection with such Disposition, and (v)
reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by the Borrower or the relevant Subsidiary in
connection with such Disposition; provided that, if the amount of any estimated
reserves pursuant to this clause (v) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds (as of the date the Borrower determines such
excess exists); and

(b)with respect to the sale or issuance of any Equity Interest by the Borrower
or any of its Subsidiaries (other than any Financing Subsidiary) (including, for
the avoidance of doubt, cash received by the Borrower or any of its Subsidiaries
(other than any Financing Subsidiaries) for the sale by the Borrower or such
Subsidiary of any Equity Interest of a Financing Subsidiary but specifically
excluding any sale of any Equity Interest by a Financing Subsidiary or cash
received by a Financing Subsidiary in connection with the sale of any Equity
Interest), or the incurrence or issuance of any Indebtedness by the Borrower or
any of its Subsidiaries (other than Financing Subsidiaries) (in each case, which
requires a payment of the Loans under Section 2.10(e)), an amount equal to (i)
the sum of the cash and Cash Equivalents received in connection with such
transaction minus (ii) the sum of (1) reasonable out-of-pocket fees, costs and
expenses, incurred by the Borrower or such Subsidiary in connection therewith
plus (2) any reasonable costs, fees, commissions, premiums, expenses, or
underwriting discounts or commissions incurred by the Borrower or any of its
Subsidiaries in connection with such sale or issuance.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“OFAC” has the meaning assigned to such term in Section 3.15.

“Original Currency” has the meaning assigned to such term in Section 2.17.

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness.

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 90 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its purchasing of
securities, loans, derivatives transactions, reverse repurchase agreements or
dollar rolls to the extent such transactions are permitted under the Investment
Company Act and the Borrower’s Investment Policies (after giving effect to any
Permitted Policy Amendments), provided that such Indebtedness does not arise in
connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, arising from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, excluding any
such Taxes, resulting from an assignment by any Lender in accordance with
Section 9.04 hereof (unless such assignment is made pursuant to Section
2.18(b)).

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04.

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

 

13

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Convertible Indebtedness” means Indebtedness incurred by an Obligor
that is convertible solely into Permitted Equity Interests of the Borrower.

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

“Permitted Indebtedness” means Permitted Convertible Indebtedness, the 2019
Notes and any other unsecured Indebtedness, in each case designated by the
Borrower as “Permitted Indebtedness” in writing to the Administrative Agent.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default under clause (l) of
Article VII; (g) customary rights of setoff and liens upon (i) deposits of cash
in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business or in respect of assets sold or
otherwise disposed of to a non-Obligor in a transaction permitted by this
Agreement; and (i) deposits of money securing leases to which Borrower is a
party as lessee made in the ordinary course of business.

“Permitted Policy Amendment” means any change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies, that is
either (a) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (b) required by applicable law, rule, regulation  or
Governmental Authority, or (c) not materially adverse to the rights, remedies or
interests of the Lenders in the reasonable discretion of the Administrative
Agent (for the avoidance of doubt, no change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies shall be
deemed “material” if (i) investment size proportionately increases as the size
of the Borrower’s capital base changes or (ii) the Borrower and its
Subsidiaries, taken as a whole, invest up to 30% of their assets in non-U.S.
companies).

“Permitted SBIC Guarantee” means a guarantee by the Borrower of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse
to the Borrower thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(s) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means has the meaning set forth in Section 5.01(i).

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).

“Prime Rate” means the rate which SunTrust announces from time to time as its
prime lending rate, as in effect from time to time.

 

 

14

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Prohibited Assignees and Participants Side Letter” means that certain Side
Letter, dated as of the date hereof, between the Borrower and the Administrative
Agent (as amended, restated, modified or otherwise supplemented from time to
time with the consent of the Administrative Agent and each Lender).

“Public Lender” means Lenders that do not wish to receive Non-Public Information
with respect to the Borrower or any of its Subsidiaries or their Securities.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2014.

“Quoted Investment” means a Portfolio Investment with a value that may be
assigned by the Borrower pursuant to Section 5.12(b)(ii)(A).

“Register” has the meaning set forth in Section 9.04.

“Registration Statement” means the Registration Statement filed by the Borrower
with the Securities and Exchange Commission on April 19, 2007.

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in the determination of Required Lenders.  The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means, at any time, Lenders having Revolving
Credit Exposures and unused Commitments of such Class representing more than 50%
of the sum of the total Revolving Credit Exposures and unused Commitments of
such Class at such time; provided that the Revolving Credit Exposures and unused
Commitments of any Defaulting Lenders shall be disregarded in the determination
of the Required Lenders of a Class.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of an
Obligor.  Any document delivered hereunder that is signed by a Responsible
Officer of an Obligor shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Obligor and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Obligor.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Borrower in respect thereof, shall
constitute a Restricted Payment hereunder).

“Return of Capital” means (a) any cash amount (and net cash proceeds of any
noncash amount) received by any Obligor in respect of the outstanding principal
of any Portfolio Investment (whether at stated maturity, by acceleration or
otherwise), (b) without duplication of amounts received under clause (a), any
net cash proceeds (including net cash proceeds of any noncash consideration)
received by any Obligor from the sale of any property or assets pledged as
collateral in respect of any Portfolio Investment to the extent such net cash
proceeds are less than or equal to the outstanding principal balance of such
Portfolio Investment, (c) any net cash amount (and net cash proceeds of any
noncash amount) received by any Obligor in respect of any Portfolio Investment
that is an Equity Interest (x) upon the liquidation or dissolution of the issuer
of such Portfolio Investment, (y) as a distribution of capital made on or in
respect of such Portfolio Investment, or (z) pursuant to the recapitalization or
reclassification of the capital of the issuer of such Portfolio Investment or
pursuant to the reorganization of such issuer or (d) any similar return of
capital (net of any fees, costs and expenses) received by any Obligor in cash
(and net cash proceeds of any noncash amount) in respect of any Portfolio
Investment.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Loans, and its LC Exposure and Swingline Exposure, at such time made or incurred
under the Dollar Commitments.

 

 

15

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the Revolving Credit Exposure on such date divided
by the aggregate outstanding Covered Debt Amount on such date.

“RIC” means a person qualifying for treatment as a “regulated investment
company,” as defined in Section 851 of the Code.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“Sanctioned Country” means, at any time, a country, territory or region which is
the subject or target of any comprehensive Sanctions (as of the First Amendment
Effective Date, including Cuba, Iran, North Korea, Syria or the Crimean region
of Ukraine).

“Sanctions” has the meaning assigned to such term in Section 3.15.

“SBA” means the United States Small Business Administration.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that  the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, (or that
has applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee or analogous commitment), (ii) is recourse to or
obligates any Obligor in any way (other than in respect of any SBIC Equity
Commitment, Permitted SBIC Guarantee or analogous commitment), or (iii) subjects
any property of any Obligor, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than Equity Interests in any SBIC Subsidiary
pledged to secure such Indebtedness, and (b) no Obligor has any obligation to
maintain or preserve such Subsidiary’s financial condition or cause such entity
to achieve certain levels of operating results (other than in respect of any
SBIC Equity Commitment, Permitted SBIC Guarantee or analogous commitment). Any
such designation by the Borrower shall be effected pursuant to a certificate of
a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions.

“Secured Debt Amount” means, on any date, the aggregate amount of all Secured
Longer-Term Indebtedness and Secured Shorter-Term Indebtedness on such date
(other than the obligations owed under the Loan Documents, including the
Revolving Credit Exposure).

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of any Obligor (which may be Guaranteed by any
other Obligor) that (a) has no scheduled amortization (other than for
amortization in an amount not greater than 1% of the aggregate initial principal
amount of such Indebtedness per annum, provided that amortization in excess of
1% per annum shall be permitted so long as the amount of such amortization in
excess of 1% is permitted to be incurred pursuant to Section 6.01(g)) prior to,
and a final maturity date not earlier than, six months after the Final Maturity
Date (it being understood that none of: (w) the conversion features under
convertible notes; (x) the triggering and/or settlement thereof; or (y) any cash
payment made in respect thereof, shall constitute “amortization” for purposes of
this clause (a)), (b) is incurred pursuant to documentation containing (i)
financial covenants, covenants governing the borrowing base, if any, portfolio
valuations and events of default (other than events of default customary in
indentures or similar instruments that have no analogous provisions in this
Agreement or credit agreements generally) that are no more restrictive upon the
Borrower and its Subsidiaries than those set forth in this Agreement and (ii)
other terms (other than interest) that are no more restrictive in any material
respect upon the Borrower and its Subsidiaries, prior to the Termination Date,
than those set forth in this Agreement (it being understood that put rights or
repurchase or redemption obligations (x) in the case of convertible securities,
in connection with the suspension or delisting of the capital stock of the
Borrower or the failure of the Borrower to satisfy a continued listing rule with
respect to its capital stock or (y) arising out of circumstances that would
constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or an Event of Default under this Agreement shall
not be deemed to be more restrictive for purposes of this definition)); provided
that, upon the Borrower’s written request in connection with the incurrence of
any Secured Longer-Term Indebtedness that otherwise would not meet the
requirements of this clause (b), this Agreement will be deemed automatically
amended (and, upon the request of the Administrative Agent or the Required
Lenders, the Borrower shall promptly enter into a written amendment evidencing
such amendment), mutatis mutandis, solely to the extent necessary such that the
financial covenants, covenants governing the borrowing base, if any, portfolio
valuations, events of default (other than events of default customary in
indentures or similar instruments that have no analogous provisions in this
Agreement or credit agreements generally) or other terms, as applicable, in this
Agreement shall be as restrictive as such covenants in the Secured Longer-Term
Indebtedness, and (c) is not secured by any assets of any Obligor other than
pursuant to this Agreement or the Security Documents and the holders of which
(or an authorized agent, representative or trustee of such holders) have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or (ii)
such other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the holders (or
an authorized agent, representative or trustee of such holders) of such Secured
Longer-Term Indebtedness shall have become a party to the

 

 

16

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Guarantee and Security Agreement and assumed the obligations of a Financing
Agent or Designated Indebtedness Holder (in each case, as defined in the
Guarantee and Security Agreement).

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Borrower or any Subsidiary (other than a Financing Subsidiary) that is (x)
secured by any assets of any Obligor and that does not constitute Secured
Longer-Term Indebtedness and (y) not secured by any assets of any Obligor other
than pursuant to this Agreement or the Security Documents and the holders of
which (or an authorized agent, representative or trustee of such holders) have
either executed (i) a joinder agreement to the Guarantee and Security Agreement
or (ii) such other document or agreement, in a form reasonably satisfactory to
the Administrative Agent and the Collateral Agent, pursuant to which the holders
(or an authorized agent, representative or trustee of such holders) of such
Secured Shorter-Term Indebtedness shall have become a party to the Guarantee and
Security Agreement and assumed the obligations of a Financing Agent or
Designated Indebtedness Holder (in each case, as defined in the Guarantee and
Security Agreement) and (b) any Indebtedness that is designated as “Secured
Shorter-Term Indebtedness” pursuant to Section 6.11(a).

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after the date hereof by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

“SPE Subsidiary” means a direct or indirect Subsidiary of the Borrower to which
any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase, holding, disposition or financing of such
assets and which is designated by the Borrower (as provided below) as an SPE
Subsidiary:

(a)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

(b)with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms, taken as a whole, not materially less
favorable to such Obligor than those that might be obtained at the time from
Persons that are not Affiliates of any Obligor, other than fees payable in the
ordinary course of business in connection with servicing receivables, and

(c)to which no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Special Permitted Indebtedness” means any Permitted Indebtedness that has no
scheduled amortization prior to, and a final maturity date not earlier than, the
Final Maturity Date (it being understood that none of (a) the conversion
features under convertible notes, (b) the triggering and/or settlement thereof
or (c) any cash payment made in respect thereof, shall constitute “amortization”
hereunder).

“Specified Countries” means the United States and U.S. Territories, Canada,
Australia, the United Kingdom, Ireland, Germany, Spain, France, Belgium, the
Netherlands, Luxembourg, Switzerland, Denmark, Finland, Norway, Sweden, Austria,
Iceland and Lichtenstein.

“Specified Tax Jurisdictions” shall mean Bermuda, the British Virgin Islands,
the Cayman Islands, the Channel Islands, the Isle of Man and the Netherlands
Antilles.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations.

 

 

17

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.  It is understood and agreed that no Financing
Subsidiary or Foreign Subsidiary shall be a Subsidiary Guarantor.  As of the
First Amendment Effective Date, the Subsidiary Guarantors are PNNT CI (GALLS)
Prime Investment Holdings, LLC, PNNT Investment Holdings, LLC, PNNT New Gulf
Resources, LLC, PNNT ecoserve, LLC and PNNT Cascade Environmental Holdings, LLC.

“SunTrust” means SunTrust Bank.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure at such time incurred under the Dollar Commitments and
(ii) its Applicable Multicurrency Percentage of the total Swingline Exposure at
such time incurred under the Multicurrency Commitments.

“Swingline Lender” means SunTrust, in its capacity as lender of Swingline Loans
hereunder, and its successors in such capacity as provided in Section 2.04(d).

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees, or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Termination Date” means the earliest to occur of (i) the Final Maturity Date,
(ii) the date of the termination of the Commitments in full pursuant to Section
2.08(c), or (iii) the date on which the Commitments are terminated pursuant to
Article VII.

“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(E)(x).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Transferred Assets” has the meaning assigned to such term in Section 6.03(h).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

 

18

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Unsecured Longer-Term Indebtedness” means Indebtedness of any Obligor (which
may be Guaranteed by any other Obligor) that (a) has no amortization prior to,
and a final maturity date not earlier than, six months after the Final Maturity
Date (it being understood that (A) none of: (w) the conversion features under
convertible notes; (x) the triggering and/or settlement thereof; and (y) any
cash payment made in respect thereof shall constitute “amortization” for the
purposes of this definition); and (B) any mandatory amortization that is
contingent upon the happening of an event that is not certain to occur
(including, without limitation, a change of control or bankruptcy) shall not in
and of itself be deemed to disqualify such Indebtedness under this clause (a);
provided, with respect to this clause (a)(B), the Borrower acknowledges that any
payment prior to the Final Maturity Date in respect of any such obligation or
right shall only be made to the extent permitted by this Agreement and
immediately upon such contingent event occurring the amount of such mandatory
amortization shall be included in the Covered Debt Amount), (b) is incurred
pursuant to terms that are substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by the Borrower or, if such transaction is not one in
which there are market terms for substantially similar debt of other similarly
situated borrowers, on terms that are negotiated in good faith on an arm’s
length basis (except, in each case, other than financial covenants and events of
default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally), which shall be no more restrictive upon the Borrower and
its Subsidiaries, while any Loans or the Commitments are outstanding, than those
set forth in the Loan Documents; provided that, upon the Borrower’s written
request in connection with the incurrence of any Unsecured Longer-Term
Indebtedness that otherwise would not meet the requirements set forth in this
parenthetical of this clause (b), this Agreement will be deemed automatically
amended (and, upon the request of the Administrative Agent or the Required
Lenders, the Borrower shall promptly enter into a written amendment evidencing
such amendment), mutatis mutandis, solely to the extent necessary such that the
financial covenants and events of default, as applicable, in this Agreement
shall be as restrictive as such provisions in the Unsecured Longer-Term
Indebtedness) (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the capital stock of the Borrower or the failure of
the Borrower to satisfy a continued listing rule with respect to its capital
stock or (y) arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition) and (c) is not secured by any
assets of any Obligor.  For the avoidance of doubt, the conversion of all or any
portion of any Permitted Convertible Indebtedness constituting Unsecured
Longer-Term Indebtedness into Permitted Equity Interests in accordance with
Section 6.12(a), shall not cause such Indebtedness to be designated as Unsecured
Shorter-Term Indebtedness hereunder.

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary (other than a Financing Subsidiary) that is
not secured by any assets of any Obligor and that does not constitute Unsecured
Longer-Term Indebtedness and (b) any Indebtedness that is designated as
“Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

“Unquoted Investment” means a Portfolio Investment with a value that may be
assigned by the Borrower pursuant to Section 5.12(b)(ii)(B).

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an “ABR
Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency LIBOR
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing”, “Multicurrency Borrowing” or “Syndicated Borrowing”), by
Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Syndicated ABR
Borrowing” or “Syndicated Multicurrency LIBOR Borrowing”).  Loans and Borrowings
may also be identified by Currency.

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement  in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

 

19

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) all leases
that would be treated as operating leases for purposes of GAAP on the date
hereof shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations hereunder regardless of any change to
GAAP following the date hereof that would otherwise require such leases to be
treated as Capital Lease Obligations.  The Borrower covenants and agrees with
the Lenders that whether or not the Borrower may at any time adopt Financial
Accounting Standards Board (“FASB”) Statement of Financial Accounting Standard
No. 159 (or successor standard solely as it relates to fair valuing liabilities)
or accounts for liabilities acquired in an acquisition on a fair value basis
pursuant to FASB Statement of Financial Accounting Standard No. 141(R) (or
successor standard solely as it relates to fair valuing liabilities), all
determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted FASB Statement of
Financial Accounting Standard No. 159 (or such successor standard solely as it
relates to fair valuing liabilities) or, in the case of liabilities acquired in
an acquisition, FASB Statement of Financial Accounting Standard No. 141(R) (or
such successor standard solely as it relates to fair valuing liabilities).

SECTION 1.05.  Currencies; Currency Equivalents.

(a)Currencies Generally.  At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the date hereof.  Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered Debt Amount and
(vi) the Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be.  Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).  Without limiting
the generality of the foregoing, for purposes of determining compliance with any
basket in Sections 6.03(g) and 6.04(f), in no event shall the Borrower or any of
its Subsidiaries be deemed to not be in compliance with any such basket solely
as a result of a change in exchange rates.

(b)Special Provisions Relating to Euro.  Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the date hereof shall, effective from the date on
which such state becomes a Participating Member State, be redenominated in Euro
in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency.  If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

ARTICLE II

THE CREDITS

SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein:

(a)each Dollar Lender severally agrees to make Syndicated Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect; and

 

 

20

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(b)each Multicurrency Lender severally agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders exceeding the
aggregate Multicurrency Commitments or (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.

SECTION 2.02.  Loans and Borrowings.

(a)Obligations of Lenders.  Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  

(b)Type of Loans.  Subject to Section 2.13, each Syndicated Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith.  Each ABR Loan shall be denominated in Dollars.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c)Minimum Amounts.  Each Eurocurrency Borrowing shall be in an aggregate amount
of $1,000,000 or a larger multiple of $1,000,000, and each ABR Borrowing
(whether Syndicated or Swingline) shall be in an aggregate amount of $1,000,000
or a larger multiple of $100,000; provided that a Syndicated ABR Borrowing of a
Class may be in an aggregate amount that is equal to the entire unused balance
of the total Commitments of such Class or that is required to finance the
reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.05(f).  Borrowings of more than one Class, Currency and Type may be
outstanding at the same time.

(d)Limitations on Interest Periods.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Final Maturity Date.

(e)Treatment of Classes.  Notwithstanding anything to the contrary contained
herein, with respect to each Syndicated Loan, Swingline Loan or Letter of Credit
designated in Dollars, the Administrative Agent shall deem the Borrower to have
requested that such Syndicated Loan, Swingline Loan or Letter of Credit be
applied ratably to each of the Dollar Commitments and the Multicurrency
Commitments, based upon the percentage of the aggregate Commitments represented
by the Dollar Commitments and the Multicurrency Commitments, respectively.

SECTION 2.03.  Requests for Syndicated Borrowings.

(a)Notice by the Borrower.  To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurocurrency Borrowing denominated in Dollars, not later than 11:00
a.m., Atlanta, Georgia time, two Business Days before the date of the proposed
Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency, not later than 11:00 a.m., Atlanta, Georgia time, four Business Days
before the date of the proposed Borrowing or (iii) in the case of a Syndicated
ABR Borrowing, not later than 11:00 a.m., Atlanta, Georgia time, one Business
Day before the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  

(b)Content of Borrowing Requests.  Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i)whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments;

(ii)the aggregate amount and Currency of the requested Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)in the case of a Syndicated Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v)in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

 

 

21

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

(c)Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d)Failure to Elect.  If no election as to the Class of a Syndicated Borrowing
is specified, then the requested Syndicated Borrowing shall be deemed to be
under the Multicurrency Commitments.  If no election as to the Currency of a
Syndicated Borrowing is specified, then the requested Syndicated Borrowing shall
be denominated in Dollars.  If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month and, if an Agreed Foreign
Currency has been specified, the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one month.  If a Eurocurrency Borrowing is requested but no
Interest Period is specified, (i) if the Currency specified for such Borrowing
is Dollars (or if no Currency has been so specified), the requested Borrowing
shall be a Eurocurrency Borrowing denominated in Dollars having an Interest
Period of one month’s duration, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

SECTION 2.04.  Swingline Loans.

(a)Agreement to Make Swingline Loans.  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans under each
Commitment to the Borrower from time to time during the Availability Period in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans of
both Classes exceeding $70,000,000, (ii) the total Revolving Dollar Credit
Exposures exceeding the aggregate Dollar Commitments, (iii) the total Revolving
Multicurrency Credit Exposures exceeding the aggregate Multicurrency Commitments
or (iv) the total Covered Debt Amount exceeding the Borrowing Base then in
effect; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b)Notice of Swingline Loans by the Borrower.  To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy) not later than 2:00 p.m., Atlanta, Georgia time, on the
day of such proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and the amount
of the requested Swingline Loan.  The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the Issuing Bank) by 3:00 p.m., Atlanta, Georgia time, on the
requested date of such Swingline Loan.

(c)Participations by Lenders in Swingline Loans.  The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m.,
Atlanta, Georgia time on any Business Day, require the Lenders of the applicable
Class to acquire participations on such Business Day in all or a portion of the
Swingline Loans of such Class outstanding.  Such notice to the Administrative
Agent shall specify the aggregate amount of Swingline Loans in which the
applicable Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each applicable Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above in this paragraph, to pay to the
Administrative Agent, for account of the Swingline Lender, such Lender’s
Applicable Percentage, as the case may be, of such Swingline Loan or Loans;
provided that no Lender shall be required to purchase a participation in a
Swingline Loan pursuant to this Section 2.04(c) if (x) the conditions set forth
in Section 4.02 would not be satisfied in respect of a Borrowing at the time
such Swingline Loan was made and (y) the Required Lenders of the respective
Class shall have so notified the Swingline Lender in writing and shall not have
subsequently determined that the circumstances giving rise to such conditions
not being satisfied no longer exist.

Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may
appear.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

(d)Resignation and Replacement of Swingline Lender.  The Swingline Lender may
resign and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Swingline Lender and the successor Swingline
Lender.

 

 

22

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

The Administrative Agent shall notify the Lenders of any such resignation and
replacement of the Swingline Lender. In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if any
Default has arisen from a failure of the Borrower to comply with Section
2.19(a), then the Swingline Lender may, upon prior written notice to the
Borrower and the Administrative Agent, resign as Swingline Lender, effective at
the close of business Atlanta, Georgia time on a date specified in such notice
(which date may not be less than five (5) Business Days after the date of such
notice). On or after the effective date of any such resignation, the Borrower
and the Administrative Agent may, by written agreement, appoint a successor
Swingline Lender. The Administrative Agent shall notify the Lenders of any such
appointment of a successor Swingline Lender. Upon the effectiveness of any
resignation of the Swingline Lender, the Borrower shall repay in full all
outstanding Swingline Loans together with all accrued interest thereon. From and
after the effective date of the appointment of a successor Swingline Lender, (i)
the successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
to be made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall have no obligation to make additional Swingline Loans.

SECTION 2.05.  Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Bank to issue, at any time and from time to time during the Availability Period
and under either the Dollar Commitments or Multicurrency Commitments, Letters of
Credit denominated in Dollars or (in the case of Letters of Credit under the
Multicurrency Commitments) in any Agreed Foreign Currency for its own account in
such form as is acceptable to the Issuing Bank in its reasonable
determination.  Letters of Credit issued hereunder shall constitute utilization
of the Commitments up to the aggregate amount available to be drawn thereunder.

(b)Notice of Issuance, Amendment, Renewal or Extension.  To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount and Currency of such Letter of
Credit, whether such Letter of Credit is to be issued under the Dollar
Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(c)Limitations on Amounts.  A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Bank (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to paragraph
(e) of this Section) shall not exceed $50,000,000; (ii) the total Revolving
Dollar Credit Exposure shall not exceed the aggregate Dollar Commitments;
(iii) the total Revolving Multicurrency Credit Exposure shall not exceed the
aggregate Multicurrency Commitments; and (iv) the total Covered Debt Amount
shall not exceed the Borrowing Base then in effect.

(d)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the date twelve months after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, twelve
months after the then-current expiration date of such Letter of Credit, so long
as such renewal or extension occurs within three months of such then-current
expiration date); provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods.  No Letter of
Credit may be renewed following the earlier to occur of the Commitment
Termination Date and the Termination Date, except to the extent that the
relevant Letter of Credit is Cash Collateralized no later than five (5) Business
Days prior to the Commitment Termination Date or Termination Date, as
applicable, or supported by another letter of credit, in each case pursuant to
arrangements reasonably satisfactory to the Issuing Bank and the Administrative
Agent.

(e)Participations.  By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Bank, and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender of such Class, and each
Lender of such Class hereby acquires from the Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the applicable Commitments; provided that no
Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.05(e) if (x) the conditions set forth in Section 4.02
would not be satisfied in respect of a Borrowing at the time such Letter of
Credit was issued and (y) the Required Lenders of the respective Class shall
have so notified the Issuing Bank in writing and shall not have subsequently
determined that the circumstances giving rise to such conditions not being
satisfied no longer exist.

In consideration and in furtherance of the foregoing, each Lender of a Class
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of each LC Disbursement
made by the Issuing Bank in respect of Letters of Credit of such Class promptly
upon

 

 

23

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

the request of the Issuing Bank at any time from the time of such LC
Disbursement until such LC Disbursement is reimbursed by the Borrower or at any
time after any reimbursement payment is required to be refunded to the Borrower
for any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that the Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 11:00 a.m., Atlanta, Georgia time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., Atlanta, Georgia time, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time; provided that,
if such LC Disbursement is not less than $1,000,000 and is denominated in
Dollars, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with a Syndicated ABR Borrowing or a Swingline Loan of the respective
Class in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Syndicated ABR Borrowing or Swingline Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, thereof.

(g)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

(i)the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)the Issuing Bank shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii)this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h)Disbursement Procedures.  The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

(i)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Syndicated ABR Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement within two

 

 

24

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Business Days following the date when due pursuant to paragraph (f) of this
Section, then the provisions of Section 2.12(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the Issuing Bank shall be for account
of such Lender to the extent of such payment.

(j)Resignation and/or Replacement of Issuing Bank.  The Issuing Bank may resign
and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such resignation and
replacement of the Issuing Bank.  Upon the effectiveness of any resignation or
replacement of the Issuing Bank, the Borrower shall pay all unpaid fees accrued
for account of the resigning or replaced Issuing Bank pursuant to Section
2.11(b). From and after the effective date of the appointment of a successor
Issuing Bank, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the effective replacement or resignation of the
Issuing Bank hereunder, the replaced or resigning Issuing Bank, as the case may
be, shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

(k)Cash Collateralization.  If the Borrower shall be required to provide Cash
Collateral for LC Exposure pursuant to Section 2.05(d), Section 2.09(a),
Section 2.10(b) or (c) or the penultimate paragraph of Article VII, the Borrower
shall immediately deposit into a segregated collateral account or accounts
(herein, collectively, the “Letter of Credit Collateral Account”) in the name
and under the dominion and control of the Administrative Agent Cash denominated
in the Currency of the Letter of Credit under which such LC Exposure arises in
an amount equal to the amount required under Section 2.05(d), Section 2.09(a),
Section 2.10(b) or (c) or the penultimate paragraph of Article VII, as
applicable.  Such deposit shall be held by the Administrative Agent as
collateral in the first instance for the LC Exposure under this Agreement and
thereafter for the payment of the “Secured Obligations” under and as defined in
the Guarantee and Security Agreement, and for these purposes the Borrower hereby
grants a security interest to the Administrative Agent for the benefit of the
Lenders in the Letter of Credit Collateral Account and in any financial assets
(as defined in the Uniform Commercial Code) or other property held therein.

SECTION 2.06.  Funding of Borrowings.

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 11:00 a.m., Atlanta, Georgia time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this paragraph shall relieve any Lender of its obligation to fulfill
its commitments hereunder, and this paragraph shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

SECTION 2.07.  Interest Elections.

(a)Elections by the Borrower for Syndicated Borrowings.  Subject to
Section 2.03(d), the Loans constituting each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Syndicated Borrowing of a Class may only be continued or
converted into a Syndicated Borrowing of the same Class, (ii) a Syndicated
Borrowing denominated in one Currency may not be continued as, or converted to,
a Syndicated Borrowing in a different Currency, (iii) no Eurocurrency Borrowing
denominated in a Foreign Currency may be continued if, after giving effect
thereto, the aggregate Revolving Multicurrency Credit Exposures would exceed the
aggregate Multicurrency Commitments, and (iv) a Eurocurrency Borrowing
denominated in a Foreign Currency may not be converted to a Borrowing of a
different Type.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b)Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting

 

 

25

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

a Syndicated Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly (but no later than
the close of business on the date of such request) by hand delivery or telecopy
to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower.

(c)Content of Interest Election Requests.  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i)the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d)Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e)Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Syndicated Eurocurrency Borrowing of the same Class having an Interest Period
of one month, and (ii) if such Borrowing is denominated in a Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing and
(ii) any Eurocurrency Borrowing denominated in a Foreign Currency shall not have
an Interest Period of more than one month’s duration.

SECTION 2.08.  Termination, Reduction or Increase of the Commitments.

(a)Scheduled Termination.  Unless previously terminated, the Commitments of each
Class shall terminate on the Commitment Termination Date.

(b)Voluntary Termination or Reduction.  The Borrower may at any time terminate,
or from time to time reduce, the Commitments of either Class; provided that
(i) each reduction of the Commitments of a Class shall be in an amount that is
$25,000,000 or a larger multiple of $5,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Commitments of either Class if, after
giving effect to any concurrent prepayment of the Syndicated Loans of such Class
in accordance with Section 2.10, the total Revolving Credit Exposures of such
Class would exceed the total Commitments of such Class.  Any such reduction of
the Commitments below the principal amount of the Swingline Loans permitted
under Section 2.04(a)(i) and the Letters of Credit permitted under Section
2.05(c)(i) shall result in a dollar-for-dollar reduction of such amounts as
applicable.

(c)Notice of Voluntary Termination or Reduction.  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least two Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments of a
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d)Effect of Termination or Reduction.  Any termination or reduction of the
Commitments of a Class shall be permanent.  Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

(e)Increase of the Commitments.

(i)Requests for Increase by Borrower.  The Borrower may, at any time, request
that the Commitments hereunder of a Class be increased (each such proposed
increase being a “Commitment Increase”), upon notice to the Administrative Agent
(who shall promptly notify the Lenders), which notice shall specify each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such

 

 

26

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days (or such lesser period as the
Administrative Agent may reasonably agree) after delivery of such notice and 30
days prior to the Commitment Termination Date; provided that:

(A)the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $10,000,000 or a larger multiple of $5,000,000
in excess thereof (or such lesser amount as the Administrative Agent may
reasonably agree);

(B)immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $750,000,000;

(C)each Assuming Lender shall be consented to by the Administrative Agent and
the Issuing Bank (such consent not to be unreasonably withheld);

(D)no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E)the representations and warranties contained in this Agreement shall be true
and correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

(ii)Effectiveness of Commitment Increase by Borrower.  An Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(x)the Administrative Agent shall have received on or prior to 11:00 a.m.,
Atlanta, Georgia time, on such Commitment Increase Date (or on or prior to a
time on an earlier date specified by the Administrative Agent) a certificate of
a duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

(y)each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., Atlanta, Georgia time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender and the Borrower and acknowledged by the Administrative
Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

(iii)Recordation into Register.  Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv)Adjustments of Borrowings upon Effectiveness of Increase.  On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans (if any) of
the affected Class in full, (B) simultaneously borrow new Loans of such Class
hereunder in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any existing
Lender shall be effected by book entry to the extent that any portion of the
amount prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans of such
Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.15 as a result of any such
prepayment.  Concurrently therewith, the Lenders of such Class shall be deemed
to have adjusted their participation interests in any outstanding Letters of
Credit of such Class so that such interests are held ratably in accordance with
their commitments of such Class as so increased.

SECTION 2.09.  Repayment of Loans; Evidence of Debt.

(a)Repayment.  The Borrower hereby unconditionally promises to pay the Loans of
each Class as follows:

 

 

27

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(i)to the Administrative Agent for account of the Lenders of such Class the
outstanding principal amount of the Syndicated Loans of such Class and all other
amounts due and owing hereunder and under the other Loan Documents on the Final
Maturity Date; and

(ii)to the Swingline Lender the then unpaid principal amount of each Swingline
Loan of such Class denominated in Dollars, on the earlier of the Commitment
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least ten Business Days after
such Swingline Loan is made; provided that on each date that a Syndicated
Borrowing of such Class is made, the Borrower shall repay all Swingline Loans of
such Class then outstanding.

In addition, on the Commitment Termination Date, the Borrower shall deposit into
the Letter of Credit Collateral Account Cash (denominated in the Currency of the
Letter of Credit under which such LC Exposure arises) in an amount equal to 100%
of the undrawn face amount of all Letters of Credit outstanding on the close of
business on the Commitment Termination Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

(b)Manner of Payment.  Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
such Class to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than the time set forth in
Section 2.10(f) prior to the scheduled date of such repayment; provided that
each repayment of Borrowings of a Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class.  If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).  Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.

(c)Maintenance of Records by Lenders.  Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(d)Maintenance of Records by the Administrative Agent.  The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e)Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f)Promissory Notes.  Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note; in such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.10.  Prepayment of Loans.

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section.

(b)Mandatory Prepayments due to Changes in Exchange Rates.

(i)Determination of Amount Outstanding.  On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure.  For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., Atlanta, Georgia time, on a Business
Day, on such Business Day or, in the case of a Currency Valuation Notice
otherwise received, on the first Business Day after such Currency Valuation
Notice is received.  Upon making such determination, the Administrative Agent
shall promptly notify the Multicurrency Lenders and the Borrower thereof.

(ii)Prepayment.  If on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure minus the Multicurrency LC Exposure fully Cash
Collateralized on such date exceeds 105% of the aggregate amount of the
Multicurrency Commitments as then in effect, the Borrower shall, if requested by
the Required Multicurrency Lenders (through the Administrative Agent), prepay
the Syndicated Multicurrency Loans and Swingline Multicurrency Loans (and/or
provide Cash

 

 

28

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Collateral for Multicurrency LC Exposure as specified in Section 2.05(k)) within
15 Business Days following the Borrower’s receipt of such request in such
amounts as shall be necessary so that after giving effect thereto the aggregate
Revolving Multicurrency Credit Exposure does not exceed the Multicurrency
Commitments.

For purposes hereof “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

Any prepayment pursuant to this paragraph shall be applied, first to Swingline
Multicurrency Loans outstanding, second, to Syndicated Multicurrency Loans
outstanding and third, as cover for Multicurrency LC Exposure.

(c)Mandatory Prepayments due to Borrowing Base Deficiency.   In the event that
at any time any Borrowing Base Deficiency shall exist, the Borrower shall,
within five Business Days after delivery of the applicable Borrowing Base
Certificate, prepay the Loans (or provide Cash Collateral for Letters of Credit
as contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness in such
amounts as shall be necessary so that such Borrowing Base Deficiency is cured;
provided that (i) the aggregate amount of such prepayment of Loans (and Cash
Collateral for Letters of Credit) shall be at least equal to the Revolving
Percentage times the aggregate prepayment of the Covered Debt Amount, and
(ii) if, within five Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency, the Borrower shall
present the Administrative Agent with a reasonably feasible plan acceptable to
the Administrative Agent in its sole discretion to enable such Borrowing Base
Deficiency to be cured within 30 Business Days (which 30-Business Day period
shall include the five Business Days permitted for delivery of such plan), then
such prepayment or reduction shall not be required to be effected immediately
but may be effected in accordance with such plan (with such modifications as the
Borrower may reasonably determine), so long as such Borrowing Base Deficiency is
cured within such 30-Business Day period.

(d)[Reserved].

(e)Mandatory Prepayments During Amortization Period. During the period
commencing on the date immediately following the Commitment Termination Date and
ending on the Final Maturity Date:

(i)Asset Disposition.  If the Borrower or any of its Subsidiaries (other than a
Financing Subsidiary) Disposes of any property which results in the receipt by
such Person of Net Cash Proceeds in excess of $3,000,000 in the aggregate since
the Commitment Termination Date, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(a)).

(ii)Equity Issuance.  Upon the sale or issuance by the Borrower or any of its
Subsidiaries (other than a Financing Subsidiary) of any of its Equity Interests
(other than any sales or issuances of Equity Interests to the Borrower or any
Subsidiary Guarantor), the Borrower shall prepay an aggregate principal amount
of Loans equal to 75% of all Net Cash Proceeds received therefrom no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)).

(iii)Indebtedness.  Upon the incurrence or issuance by the Borrower or any of
its Subsidiaries (other than a Financing Subsidiary) of any Indebtedness, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b)).

(iv)Extraordinary Receipt.  Upon any Extraordinary Receipt (which, when taken
with all other Extraordinary Receipts received after the Commitment Termination
Date, exceeds $7,500,000 in the aggregate) received by or paid to or for the
account of the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary), and not otherwise included in clauses (i), (ii) or (iii) of this
Section 2.10(e), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)).

(v)Return of Capital.  If any Obligor shall receive any Return of Capital (other
than from any Financing Subsidiary), the Borrower shall prepay an aggregate
principal amount of Loans equal to 90% of such Return of Capital (excluding
amounts payable by the Borrower pursuant to Section 2.15) no later than the
fifth Business Day following the receipt of such Return of Capital (such
prepayments to be applied as set forth in Section 2.09(b)).

Notwithstanding the foregoing, Net Cash Proceeds and Return of Capital required
to be applied to the prepayment of the Loans pursuant to this Section 2.10(e)
shall (A) be applied in accordance with the Guarantee and Security Agreement or
intercreditor arrangement acceptable to the Administrative Agent in its sole
discretion, as applicable, (B) exclude the amount necessary for the Borrower to
make all required distributions (which shall be no less than the amount
estimated in good faith by Borrower under Section 6.05(b) herein) to maintain
its ability to be subject to Tax as a RIC under Section 852 of the Code and its
election to be treated as a “business development company” under the Investment
Company Act for so long as the Borrower retains such status and to avoid payment
by the Borrower of federal excise Taxes imposed by Section 4982 of the Code for
so long as the Borrower retains the status of a RIC under the Code and (C) if
the Loans to be prepaid are Eurocurrency Loans, the Borrower may defer such
prepayment until the last day of the Interest Period applicable to such Loans,
so long as the Borrower deposits an amount equal to such Net Cash Proceeds, no
later than the fifth Business Day following the receipt of such Net Cash

 

 

29

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Proceeds, into a segregated collateral account in the name and under the
dominion and control of the Administrative Agent, pending application of such
amount to the prepayment of the Loans on the last day of such Interest Period;
provided, further, that the Administrative Agent may direct the application of
such deposits as set forth in Section 2.09(b) at any time and if the
Administrative Agent does so, no amounts will be payable by the Borrower
pursuant to Section 2.15.

(f)Notices, Etc.  The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing denominated in Dollars (other than in the
case of a prepayment pursuant to Section 2.10(e)), not later than 11:00 a.m.,
Atlanta, Georgia time, two Business Days before the date of prepayment, (ii) in
the case of prepayment of a Eurocurrency Borrowing denominated in a Foreign
Currency (other than in the case of a prepayment pursuant to Section 2.10(e)),
not later than 11:00 a.m., London time, four Business Days before the date of
prepayment, (iii) in the case of prepayment of a Syndicated ABR Borrowing (other
than in the case of a prepayment pursuant to Section 2.10(e)), not later than
11:00 a.m., Atlanta, Georgia time, one Business Day before the date of
prepayment, (iv) in the case of prepayment of a Swingline Loan, not later than
11:00 a.m., Atlanta, Georgia time, on the date of prepayment, or (v) in the case
of any prepayment pursuant to Section 2.10(e), not later than 11:00 a.m.,
Atlanta, Georgia time, one Business Day before the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if (i) a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments of a
Class as contemplated by Section 2.08, then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with Section 2.08
and (ii) any notice given in connection with Section 2.10(e) may be conditioned
on the consummation of the applicable transaction contemplated by such Section
and the receipt by the Borrower or any such Subsidiary (other than a Financing
Subsidiary) of Net Cash Proceeds.  Promptly following receipt of any such notice
relating to a Syndicated Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02 or in the case of a
Swingline Loan, as provided in Section 2.04, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Syndicated
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and shall be made in the manner
specified in Section 2.09(b).

SECTION 2.11.  Fees.

(a)Commitment Fee.  The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to 0.375% on the average daily unused amount of the Dollar Commitment and
Multicurrency Commitment, as applicable, of such Lender during the period from
and including the date hereof to but excluding the earlier of the date such
commitment terminates and the Commitment Termination Date.  Accrued commitment
fees shall be payable within one Business Day after each Quarterly Date and on
the earlier of the date the Commitments of the respective Class terminate and
the Commitment Termination Date, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, the Commitment of any Class of a Lender shall be deemed to be
used to the extent of the outstanding Syndicated Loans and LC Exposure of such
Class of such Lender (and the Swingline Exposure of such Class of such Lender
shall be disregarded for such purpose).

(b)Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit of each Class, which shall accrue at a rate
per annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure of such Class
(excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment of such Class
terminates and the date on which such Lender ceases to have any LC Exposure of
such Class, and (ii) to the Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees with respect to the Letters of Credit shall be payable on the Termination
Date and the Borrower shall pay any such fees that have accrued and that are
unpaid on the Termination Date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the Termination Date, the Borrower
shall prepay on the Termination Date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
Termination Date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and, in that connection, the Lenders agree not
later than the date two Business Days after the date upon which the last such
Letter of Credit shall expire or be terminated to rebate to the Borrower the
excess, if any, of the aggregate participation and fronting fees that have been
prepaid by the Borrower over the sum of the amount of such fees that ultimately
accrue through the date of such expiration or termination and the aggregate
amount of all other unpaid obligations hereunder at such time).  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

 

30

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(d)Payment of Fees.  All fees payable hereunder shall be paid on the dates due,
in Dollars (or, at the election of the Borrower with respect to any fees payable
to the Issuing Bank on account of Letters of Credit issued in any Foreign
Currency, in such Foreign Currency) and immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent obvious error.

SECTION 2.12.  Interest.

(a)ABR Loans.  The Loans constituting each ABR Borrowing (including each
Swingline Loan) shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(b)Eurocurrency Loans.  The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c)Default Interest.  Notwithstanding the foregoing, (i) if any amount of
principal of any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to (A) in the case of principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above, (B) in the case of any Letter of
Credit, 2% plus the fee otherwise applicable to such Letter of Credit as
provided in Section 2.11(b)(i), or (C) in the case of any fee or other amount,
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section and (ii) if any Event of Default has occurred and is continuing for any
Eurocurrency Loan, at the end of the current applicable Interest Period,
interest shall (if requested by the Administrative Agent upon instructions of
the Required Lenders) accrue (A) in the case of Dollar Loans, at the Alternate
Base Rate plus the Applicable Margin plus 2% per annum and (B) for Loans in any
Foreign Currency, at the one month LIBO Rate plus the Applicable Margin plus 2%
per annum.

(d)Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Loans, upon the
Termination Date; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Syndicated ABR Loan
prior to the Final Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(e)Computation.  All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed (i) by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(ii) on Multicurrency Loans denominated in Canadian Dollars or Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.

SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency for such Interest
Period; or

(b)the Administrative Agent is advised by the Required Lenders of such Class
that the Adjusted LIBO Rate for the Affected Currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as a Syndicated ABR
Borrowing and (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective.

SECTION 2.14.  Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

 

31

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making, converting to, continuing or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital or Liquidity Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Swingline Loans and Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), by an amount deemed to be material by such Lender or the Issuing
Bank, then from time to time the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)Certificates from Lenders.  A certificate of a Lender or the Issuing Bank
setting forth in reasonable detail the basis for and the calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error (it being understood that no
Lender shall be required to disclose (i) any confidential or price sensitive
information or (ii) any information to the extent prohibited by applicable
law).  The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than six months prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Syndicated Loan on the date specified
in any notice delivered pursuant hereto (including, in connection with any
Commitment Increase Date, and regardless of whether such notice is permitted to
be revocable under Section 2.10(f) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and reasonable expense attributable to such event
(excluding loss of anticipated profits).  In the case of a Eurocurrency Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of

(i)the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

(ii)the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
Eurocurrency market at the commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth in reasonable
detail the basis for and the calculation of the amount or amounts that such
Lender is entitled to receive pursuant to this Section, which certificate shall
be conclusive absent manifest error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

 

32

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 2.16.  Taxes.  For purposes of this Section 2.16, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that if the Borrower shall be required to deduct any
Taxes from such payments, then (i) if such Taxes are Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, applicable Lender or the Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b)Payment of Other Taxes by the Borrower.  In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for and, within 10
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except to the extent that any
such Indemnified Taxes arise as the result of the gross negligence or willful
misconduct of the Administrative Agent, such Lender or the Issuing Bank.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after written demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(f) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.16, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(f)Tax Documentation.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax, with respect to payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.  In addition,
any Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)(A) and (B) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (and such additional copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed copies of Internal Revenue Service Form W-9 or any successor form
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
and

(B)each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

 

33

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(w)duly completed and executed copies of Internal Revenue Service Form W-8BEN,
W-8BEN-E or any applicable successor form claiming eligibility for benefits of
an income tax treaty to which the United States is a party pursuant to the
“interest” article of such tax treaty (for payments of interest) or establishing
an exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty (for other
payments),

(x)duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,

(y)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (1) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (3) a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (2) duly completed and executed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any applicable successor
form) certifying that the Foreign Lender is not a United States Person, or

(z)duly completed and executed originals of Internal Revenue Service Form W-8IMY
(or any applicable successor form), accompanied by Internal Revenue Service Form
W-8ECI (or any applicable successor form), Internal Revenue Service Form W-8BEN
or W-8BEN-E (or any applicable successor form), a U.S. Tax Compliance
Certificate, Internal Revenue Service Form W-9 (or any applicable successor
form), and/or other certification documents from each beneficial owner, as
applicable.

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative
Agent  to determine the withholding or deduction required to be made.

(iii)In addition, each Lender shall deliver such forms promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender; provided it is legally able to do so at the time.  Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time the chief
tax officer of such Lender becomes aware that it no longer satisfies the legal
requirements to provide any previously delivered form or certificate to the
Borrower (or any other form of certification adopted by the U.S. or other taxing
authorities for such purpose).

(g)Documentation Required by FATCA.  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.16(g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(h)Treatment of Certain Refunds.  If the Administrative Agent, any Lender or an
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund or credit (in lieu of such refund) of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund or credit (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, any Lender or an Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, any Lender or an Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or an Issuing Bank in the event the
Administrative Agent, any Lender or an Issuing Bank is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (h), in no event will the Administrative Agent, any Lender or an
Issuing Bank be required to pay any amount to Borrower pursuant to this clause
(h), the payment of which would place such Person in a less favorable net
after-Tax position than such Person would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This subsection shall not be construed to require the Administrative
Agent, any Lender or an Issuing Bank to make available its Tax returns or its
books or records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 

 

34

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 2.17.  Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 2:00 p.m., Atlanta, Georgia time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to the Issuing Bank or the Swingline Lender as expressly provided
herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03, which shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

All amounts owing under this Agreement  (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.15, which are payable in such Foreign Currency) or
under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars.  Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.

Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Borrowing was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees of such Class then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.

(c)Pro Rata Treatment.  Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a Class shall be made from the Lenders of such Class,
each payment of commitment fee under Section 2.11 shall be made for account of
the Lenders of the applicable Class, and each termination or reduction of the
amount of the Commitments of a Class under Section 2.08 shall be applied to the
respective Commitments of the Lenders of such Class, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing of a Class shall be allocated pro rata among the Lenders of such Class
according to the amounts of their respective Commitments of such Class (in the
case of the making of Syndicated Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Syndicated Loans of a Class by the Borrower shall be made for account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Syndicated Loans of such Class held by them; and
(iv) each payment of interest on Syndicated Loans of a Class by the Borrower
shall be made for account of the Lenders of such Class pro rata in accordance
with the amounts of interest on such Loans of such Class then due and payable to
the respective Lenders.

(d)Sharing of Payments by Lenders.  If any Lender of any Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans, or
participations in LC Disbursements or Swingline Loans, of such Class resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Syndicated Loans, and participations in LC Disbursements and Swingline
Loans, and accrued interest thereon of such Class then due than the proportion
received by any other Lender of such Class, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Syndicated Loans, and participations in LC Disbursements and Swingline Loans, of
other Lenders of such Class to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders of such Class ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Syndicated Loans, and participations in LC Disbursements and
Swingline Loans, of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-

 

 

35

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

(e)Presumptions of Payment.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

(f)Certain Deductions by the Administrative Agent.  If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(e),
2.06(a) or (b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.18(a), or if
any Lender becomes a Defaulting Lender or is a Non-Consenting Lender (as
provided in Section 9.02(d)), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Section 2.14 or Section 2.16)
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.19.  Defaulting Lenders.

(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 9.08 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to Issuing Bank or Swingline Lender hereunder; third, to Cash
Collateralize Issuing Bank’s Fronting Exposure with respect to such Defaulting
Lender in the manner described in Section 2.09(a); fourth, as Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize Issuing Bank’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in the manner described in Section
2.09(a); sixth, to the payment of any amounts owing to the Lenders, Issuing Bank
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower

 

 

36

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
obligations in respect of any LC Disbursement for which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied and waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations in respect of any LC
Disbursement that is owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or reimbursement
obligations in respect of any LC Disbursement that is owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans are held by the Lenders pro rata in
accordance with the applicable Commitments without giving effect to Section
2.19(a)(iii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(i) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(ii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee pursuant to
Sections 2.11(a) and (b) for any period during which that Lender is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender); provided
that such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(b) for any period during which that Lender is a Defaulting Lender
only to extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it (but not the Borrower) has provided Cash
Collateral pursuant to Section 2.19(d).

(B)With respect to any Section 2.11(b) fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to Issuing Bank’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iii)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated (effective no later than one (1) Business Day after
the Administrative Agent has actual knowledge that such Lender has become a
Defaulting Lender) among the Non-Defaulting Lenders in accordance with their
respective Applicable Dollar Percentages and Applicable Multicurrency
Percentages, as the case may be (in each case, calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.16, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(iv)Cash Collateral; Repayment of Swingline Loans. If the reallocation described
in clause (iii) above cannot, or can only partially, be effected, the Borrower
shall not later than two (2) Business Days after demand by the Administrative
Agent (at the direction of the Issuing Bank and/or the Swingline Lender),
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Swingline Exposure (which exposure shall be deemed equal to the applicable
Defaulting Lender’s Applicable Percentage of the total outstanding Swingline
Exposure (other than Swingline Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof)) and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19(d) or (z) make other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that such former Defaulting Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with the applicable Commitments (without giving effect to Section 2.19(a)(iii)),
and if Cash Collateral has been posted with respect to such Defaulting Lender,
the Administrative Agent will promptly return or release such Cash Collateral to
the Borrower, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

 

37

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(c)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that the participations therein will be fully
allocated among Non-Defaulting Lenders in a manner consistent with clause
(a)(iii) above and the Defaulting Lender shall not participate therein and (ii)
the Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that the participations in any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with clause (a)(iii) above and such Defaulting Lender shall
not participate therein except to the extent such Defaulting Lender’s
participation has been or will be fully Cash Collateralized in accordance with
Section 2.19(d).

(d)Cash Collateral. At any time that there shall exist a Defaulting Lender,
promptly following the written request of Administrative Agent or Issuing Bank
(with a copy to Administrative Agent) Borrower shall Cash Collateralize Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.19(a)(iii) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

(i)Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (ii) below. If at
any time Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than Administrative Agent and Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at
SunTrust. Borrower shall pay on demand therefor from time to time all reasonable
and customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

(ii)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.19 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender or giving
effect to Section 2.19(a)(iii)) or (ii) the determination by Administrative
Agent and Issuing Bank that there exists excess Cash Collateral; provided that,
subject to the other provisions of this Section 2.19, the Person providing Cash
Collateral and Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure; provided, further, that to the
extent that such Cash Collateral was provided by Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to this Agreement or the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets,
or give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to this Agreement or the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries.

 

 

38

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.

(a)Financial Statements.  The Borrower has heretofore delivered to the Lenders
the audited consolidated balance sheet and statements of assets and liabilities,
operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of and for the year ended September 30, 2013, certified by a
Financial Officer of the Borrower.  Such financial statements present fairly, in
all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such period in accordance with GAAP.

(b)No Material Adverse Change.  Since the date of the most recent Applicable
Financial Statements, there has not been any event, development or circumstance
(herein, a “Material Adverse Change”) that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower and its Subsidiaries (other than any Financing Subsidiary) taken as a
whole (excluding in any case a decline in the net asset value of the Borrower or
a change in general market conditions or values of the Borrower’s Portfolio
Investments), or (ii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

SECTION 3.05.  Litigation.  There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Neither the Borrower nor any
of its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower or its Subsidiaries could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.07.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09.  Disclosure.  As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other written information (other than projected financial
information, other forward looking information relating to third parties and
information of a general economic or general industry nature) furnished by or on
behalf of the Borrower to the Administrative Agent in connection with the
negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) when taken as a whole (and after giving effect to all updates,
modifications and supplements) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.10.  Investment Company Act; Margin Regulations.

(a)Status as Business Development Company.  The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC.

(b)Compliance with Investment Company Act.  The business and other activities of
the Borrower and its Subsidiaries, including the making of the Loans hereunder,
the application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case that are applicable
to the Borrower and its Subsidiaries.

(c)Investment Policies.  The Borrower is in compliance in all material respects
with the Investment Policies (after giving effect to any Permitted Policy
Amendments).

(d)Use of Credit.  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

 

 

39

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 3.11.  Material Agreements and Liens.

(a)Material Agreements.  Part A of Schedule 3.11 is a complete and correct list,
as of the date hereof, of each credit agreement, loan agreement, indenture,
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, the Borrower or any
of its Subsidiaries outstanding on the date hereof, and the aggregate principal
or face amount outstanding or that is, or may become, outstanding under each
such arrangement is correctly described in Part A of Schedule 3.11.

(b)Liens.  Part B of Schedule 3.11 is a complete and correct list, as of the
First Amendment Effective Date, of each Lien securing Indebtedness of any Person
outstanding on the First Amendment Effective Date covering any property of the
Borrower or any of its Subsidiaries, and the aggregate Indebtedness secured (or
that may be secured) by each such Lien and the property covered by each such
Lien is correctly described in Part B of Schedule 3.11.

SECTION 3.12.  Subsidiaries and Investments.

(a)Subsidiaries.  Set forth on Schedule 3.12(a) is a list of the Borrower’s
Subsidiaries as of the date hereof.

(b)Investments.  Set forth in Schedule 3.12(b) is a complete and correct list,
as of the First Amendment Effective Date, of all Investments (other than
Investments of the types referred to in clauses (b), (c) and (d) of
Section 6.04) held by the Borrower or any of its Subsidiaries (other than any
Financing Subsidiary) in any Person on the First Amendment Effective Date and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment.  Except as disclosed in
Schedule 3.12, as of the First Amendment Effective Date, each of the Borrower
and its Subsidiaries (other than any Financing Subsidiary) owns, free and clear
of all Liens (other than Liens created pursuant to this Agreement or the
Security Documents), all such Investments.

SECTION 3.13.  Properties.

(a)Title Generally.  Each of the Borrower and its Subsidiaries (other than any
Financing Subsidiary or Immaterial Subsidiary) has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)Intellectual Property.  Each of the Borrower and its Subsidiaries (other than
any Financing Subsidiary) owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries (other than
any Financing Subsidiary) does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.14.  Affiliate Agreements.  As of the date hereof, the Borrower has
heretofore delivered to each of the Lenders true and complete copies of each of
the Affiliate Agreements (including and schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder).  As of
the date of hereof, each of the Affiliate Agreements is in full force and
effect.

SECTION 3.15.  Sanctions.  None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower, any director or officer of the Borrower or any
Subsidiary is, or is owned or controlled by Persons that are, currently (i) the
subject of any sanctions (collectively, “Sanctions”) administered or enforced by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”),
the U.S. Department of State, the United Nations Security Council, Her Majesty’s
Treasury or the European Union or (ii) organized or resident in a Sanctioned
Country. No Obligor will directly or knowingly indirectly use the proceeds of
the Loans or otherwise make available such proceeds (i) to any Person for the
purpose of financing the activities of any Person that is subject to, or the
subject of, Sanctions, or in any country, region or territory, that, at the time
of such financing, is subject to, or the subject of, any comprehensive Sanctions
or (ii) for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended and any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions (collectively, the
“Anti-Corruption Laws”). The Borrower has implemented policies, procedures and
internal controls reasonably designed to ensure compliance with the economic
sanctions and trade embargo regulations promulgated by OFAC, the U.S. Department
of State, the United Nations Security Council, Her Majesty’s Treasury or the
European Union and with Anti- Corruption Laws.

SECTION 3.16.  Patriot Act.  Each of the Borrower and its Subsidiaries is in
compliance with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).

SECTION 3.17.  Collateral Documents.  The provisions of the Security Documents
are effective to create in favor of the Collateral Agent a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 6.02) on
all right, title and interest of the Borrower and each Subsidiary Guarantor in
the Collateral described therein.  Except for filings completed prior to the
Effective Date and as contemplated hereby and by the Security Documents, no
filing or other action will be necessary to perfect such Liens.

SECTION 3.18. EEA Financial Institutions.  Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.

 

 

40

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

ARTICLE IV

CONDITIONS

SECTION 4.01.  Effective Date.  The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until completion of each
of the following conditions precedent (unless a condition shall have been waived
in accordance with Section 9.02):

(a)Documents.  Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below to each Lender) in form and substance:

(i)Executed Counterparts.  From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

(ii)Opinion of Counsel to the Borrower.  A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, New York and Maryland counsel for the Borrower, in form and
substance reasonably acceptable to the Administrative Agent (and the Borrower
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(iii)Corporate Documents.  Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(iv)Officer’s Certificate.  A certificate, dated the Effective Date and signed
by the President, a Vice President or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 4.02.

(v)Guarantee and Security Agreement.  The Guarantee and Security Agreement, duly
executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(vi)Borrowing Base Certificate. A Borrowing Base Certificate showing a
calculation of the Borrowing Base as of May 31, 2014.

(b)Liens.  The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Borrower and its
Subsidiaries (other than Financing Subsidiaries), confirming the priority of the
Liens in favor of the Collateral Agent created pursuant to the Security
Documents and revealing no liens on any of the assets of the Borrower or its
Subsidiaries (other than Financing Subsidiaries) except for liens permitted
under Section 6.02 or liens to be discharged on or prior to the Effective Date
pursuant to documentation satisfactory to the Administrative Agent.  All UCC
financing statements and similar documents required to be filed in order to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
first priority perfected security interest in the Collateral (to the extent that
such a security interest may be perfected by a filing under the Uniform
Commercial Code) shall have been properly filed in each jurisdiction required.

(c)Consents.  The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and all guarantors in connection with the Transactions and any
transaction being financed with the proceeds of the Loans, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

(d)Fees and Expenses.  The Borrower shall have paid in full to the
Administrative Agent all fees and expenses related to this Agreement owing on
the Effective Date.

(e)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender may reasonably request in
form and substance satisfactory to the Administrative Agent.

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:

(a)the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any portion of any representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of such Loan or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

 

41

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(b)at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

(c)either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.  For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without an increase in the principal
amount thereof) shall not be considered the making of a Loan.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

(a)within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated statements of assets and liabilities, operations, changes in net
assets and cash flows of the Borrower and its Subsidiaries as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by KPMG or other independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent and the Lenders the report of the Borrower to the SEC
on Form 10-K for the applicable fiscal year;

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated statements of assets and
liabilities, operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the statements of assets and
liabilities, operations, changes in net assets and cash flows, as of the end
of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this clause
(b) may be fulfilled by providing to the Lenders the report of the Borrower to
the SEC on Form 10-Q for the applicable quarterly period;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying that such statements are consistent with the financial statements
filed by the Borrower with the Securities and Exchange Commission, (ii)
certifying as to whether the Borrower has knowledge that a Default has occurred
during the applicable period and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02, 6.04 and 6.07 and (iv) stating whether any
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect as determined by the Borrower of such change on the
financial statements accompanying such certificate;

(d)as soon as available and in any event not later than 20 days after the end of
each monthly accounting period (ending on the last day of each calendar
month) of the Borrower and its Subsidiaries, a Borrowing Base Certificate as at
the last day of such accounting period;

(e)promptly but no later than five Business Days after any Responsible Officer
of the Borrower shall at any time have knowledge that there is a Borrowing Base
Deficiency, a Borrowing Base Certificate as at the date such Responsible Officer
of the Borrower has knowledge of such Borrowing Base Deficiency indicating the
amount of the Borrowing Base Deficiency as at the date such Responsible Officer
obtained knowledge of such deficiency and the amount of the Borrowing Base
Deficiency as of the date not earlier than one Business Day prior to the date
the Borrowing Base Certificate is delivered pursuant to this paragraph;

(f)promptly upon receipt thereof copies of all significant reports submitted by
the Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower;

 

 

42

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(g)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

(h)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Subsidiaries, or compliance with the terms of this Agreement and the other
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

(i)Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through
IntraLinks™/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Non-Public Information shall not be posted by Administrative
Agent on that portion of the Platform designated for such Public Lenders.
Borrower agrees to clearly designate all information provided to Administrative
Agent by or on behalf of Borrower or any of its Subsidiaries which is suitable
to make available to Public Lenders. If Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material Non-Public Information with respect to Borrower, its
Subsidiaries and their Securities (as such term is defined in Section 5.13 of
this Agreement).

(j)Notwithstanding anything to the contrary herein, the requirements to deliver
documents set forth in Section 5.01(a), (b) and (g) will be fulfilled by filing
by the Borrower of the applicable documents for public availability on the SEC’s
Electronic Data Gathering and Retrieval system; provided, that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents.

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice upon any Responsible
Officer obtaining actual knowledge of the following:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Affiliates that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred after the First Amendment Effective Date, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $7,500,000; and

(d)any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including income Tax and other
material Tax liabilities and material contractual obligations, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

 

 

43

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 5.06.  Books and Records; Inspection and Audit Rights.

(a)Books and Records; Inspection Rights.  The Borrower will, and will cause each
of its Subsidiaries to, keep books of record and account in accordance with
GAAP.  The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties during business
hours, to examine and make extracts from its books and records, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
in each case, to the extent such inspection or requests for such information are
reasonable and such information can be provided or discussed without violation
of law, rule, regulation or contract; provided that the Borrower or such
Subsidiary shall be entitled to have its representatives and advisors present
during any inspection of its books and records.

(b)Audit Rights.  The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base, all at such
reasonable times and as often as reasonably requested.  The Borrower shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal; provided that
the Borrower shall not be required to pay such fees and expenses for more than
one such evaluation or appraisal during any calendar year unless an Event of
Default has occurred and is continuing at the time of any subsequent evaluation
or appraisal during such calendar year.  The Borrower also agrees to modify or
adjust the computation of the Borrowing Base to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal; provided that if the Borrower demonstrates that such evaluation or
appraisal is incorrect, the Borrower shall be permitted to re-adjust its
computation of the Borrowing Base.

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including the
Investment Company Act, and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Borrower will,
and will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the provisions of the Investment
Company Act and any applicable rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.  The Borrower will maintain
policies, procedures and internal controls reasonably designed to ensure
compliance with the economic sanctions and trade embargo regulations promulgated
by OFAC, the U.S. Department of State, the United Nations Security Council, Her
Majesty’s Treasury or the European Union and Anti-Corruption Laws.

SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances.

(a)Subsidiary Guarantors.  In the event that the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary (other than a Financing
Subsidiary, a Foreign Subsidiary or an Immaterial Subsidiary) the Borrower will
cause such new Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under the Guarantee and Security Agreement pursuant to a Guarantee
Assumption Agreement and to deliver such proof of corporate or other action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have reasonably requested.

(b)Ownership of Subsidiaries.  The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.

(c)Further Assurances.  The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement.  Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements and other instruments) as shall be reasonably requested by the
Administrative Agent: (i) to create, in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Guarantee and Security
Agreement), perfected security interests and Liens in the Collateral; provided
that any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents, (ii) to cause any bank or securities
intermediary (within the meaning of the Uniform Commercial Code) to enter into
such arrangements with the Collateral Agent as shall be appropriate in order
that the Collateral Agent has “control” (within the meaning of the Uniform
Commercial Code) over each bank account or securities account of the Obligors
(other than “Excluded Accounts” as defined in the Guarantee and Security
Agreement), and in that connection, the Borrower agrees to cause all cash and
other proceeds of Portfolio Investments received by any Obligor to be promptly
deposited into such an account (or otherwise delivered to, or registered in the
name of, the Collateral Agent) and, until such deposit, delivery or registration
such cash and other proceeds shall be held in trust by the Borrower for and as
the property of the Collateral Agent and shall not be commingled with any other
finds or property of such Obligor, (iii) in the case of any Portfolio Investment
consisting of a Bank Loan (as defined in Section 5.13) that does not constitute
all of the credit extended to the underlying borrower under the relevant
underlying loan documents and a Financing Subsidiary holds any interest in the
loans or other extensions of credit under such loan documents, (x) to cause such
Financing Subsidiary to be party to such underlying loan documents as a “lender”
having a direct interest (or a participation not acquired from an Obligor) in
such underlying loan documents and the extensions of credit thereunder and (y)
to ensure that all amounts owing to such Obligor or Financing Subsidiary by the
underlying borrower or other obligated party are remitted by such borrower or
obligated party directly to separate accounts of such Obligor and such Financing
Subsidiary, (iv) in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents, to ensure that all funds held by such
Obligor in such capacity as agent or administrative agent is segregated from all
other funds of such Obligor and clearly identified as being held in an agency
capacity and (v) to cause the closing sets and all executed amendments,
consents, forbearances and other modifications and assignment agreements
relating to any Portfolio Investment and any other

 

 

44

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

documents relating to any Portfolio Investment requested by the Collateral
Agent, in each case to be held by the Collateral Agent or a custodian pursuant
to the terms of a custodian agreement reasonably satisfactory to the Collateral
Agent.

SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including the acquisition and funding (either directly or through one
or more wholly-owned Subsidiaries) of leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock and
other Portfolio Investments; provided that neither the Administrative Agent nor
any Lender shall have any responsibility as to the use of any of such proceeds.
No part of the proceeds of any Loan will be used in violation of applicable law
or, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock. Margin Stock shall be
purchased by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock, or with the proceeds of equity capital of
the Borrower. No Obligor will directly or knowingly indirectly use the proceeds
of the Loans or otherwise make available such proceeds (i) to any Person for the
purpose of financing the activities of any Person that is subject to, or the
subject of, Sanctions, or in any country, region or territory, that, at the time
of such financing, is subject to, or the subject of, any comprehensive Sanctions
or (ii) for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Corruption
Laws.

SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11.  Investment Policies.  The Borrower shall at all times be in
compliance in all material respects with its Investment Policies (after giving
effect to any Permitted Policy Amendments); provided that it shall not be deemed
a material change in the Investment Policies if (i) investment size (which as of
the Effective Date is to normally range from between $5,000,000 and $50,000,000)
proportionately increases as the size of the Borrower’s capital base changes or
(ii) the Borrower and its Subsidiaries, taken as a whole, invest up to 30% of
their assets in non-U.S. companies.

SECTION 5.12.  Portfolio Valuation and Diversification Etc.

(a)Industry Classification Groups.  For purposes of this Agreement, the Borrower
shall assign each Portfolio Investment to an Industry Classification Group.  To
the extent that any Portfolio Investment is not correlated with the risks of
other Portfolio Investments in an Industry Classification Group, such Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Portfolio Investment.  In the absence of
any correlation, the Borrower shall be permitted, upon prior notice to the
Administrative Agent and each Lender, to create up to three additional industry
classification groups for purposes of this Agreement.

(b)Portfolio Valuation Etc.

(i)Settlement Date Basis.  For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled); provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.

(ii)Determination of Values.  The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investments as follows:

(A)Quoted Investments - External Review.  With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available,
the Borrower shall, not less frequently than once each calendar week, determine
the market value of such Portfolio Investments which shall, in each case, be
determined in accordance with one of the following methodologies (as selected by
the Borrower):

(w)in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x)in the case of bank loans, the bid price as determined by one Approved Dealer
selected by the Borrower,

(y)in the case of any Portfolio Investment traded on an exchange, the closing
price for such Portfolio Investment most recently posted on such exchange, and

(z)in the case of any other Portfolio Investment, the fair market value thereof
as determined by an Approved Pricing Service selected by the Borrower; and

(B)Unquoted Investments- External Review.  With respect to Portfolio Investments
for which market quotations are not readily available, the Borrower shall
request an Approved Third-Party Appraiser to assist the Board of Directors of
the Borrower in determining the fair market value of such Portfolio Investments,
as at the last day of each fiscal quarter; provided that

 

 

45

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(x)except as set forth in clause (z) below, the Value of any such Portfolio
Investment (i.e., a Portfolio Investment for which market quotations are not
readily available) acquired during a fiscal quarter shall be deemed to be equal
to the cost of such Portfolio Investment until such time as the fair market
value of such Portfolio Investment is determined in accordance with the
foregoing provisions of this sub-clause (B) as at the last day of such fiscal
quarter;

(y)notwithstanding the foregoing, the Board of Directors of the Borrower may,
without the assistance of an Approved Third-Party Appraiser, determine the fair
market value of such unquoted Portfolio Investments so long as the aggregate
Value thereof so determined does not at any time exceed 10% of the aggregate
Borrowing Base, except that the fair market value of any Portfolio Investment
that has been determined without the assistance of an Approved Third-Party
Appraiser as at the last day of any fiscal quarter or Testing Quarter shall be
deemed to be zero as at the last day of the immediately succeeding fiscal
quarter (but effective upon the date upon which the Borrowing Base Certificate
for such last day is required to be delivered hereunder) if an Approved
Third-Party Appraiser has not assisted the Board of Directors of the Borrower in
determining the fair market value of such Portfolio Investments, as at such
date; and

(z)the Value, at the end of any fiscal quarter, of any such Portfolio Investment
(i.e., a Portfolio Investment for which market quotations are not readily
available) that was acquired within thirty (30) days of the end of such fiscal
quarter (collectively, the “Market Value Investments”) shall be deemed to be
equal to the cost of such Portfolio Investment.

(C)Internal Review.  The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which any Responsible Officer of the Borrower has
knowledge that adversely affect the value of the Portfolio Investments.  If the
value of any Portfolio Investment as most recently determined by the Borrower
pursuant to this Section 5.12(b)(ii)(C) is lower than the value of such
Portfolio Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A) and (B), such lower value shall be deemed to be the
“Value” of such Portfolio Investment for purposes hereof; provided that the
Value of any Portfolio Investment of the Borrower and its Subsidiaries shall be
increased by the net unrealized gain as at the date such Value is determined of
any Hedging Agreement entered into to hedge risks associated with such Portfolio
Investment and reduced by the net unrealized loss as at such date of any such
Hedging Agreement (such net unrealized gain or net unrealized loss, on any date,
to be equal to the aggregate amount receivable or payable under the related
Hedging Agreement if the same were terminated on such date).

(D)Failure to Determine Values.  If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A), (B) or (C), then the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero.

(E)Testing of Values.  

(x) For the second calendar month immediately following the end of each fiscal
quarter (the last such fiscal quarter is referred to herein as, the “Testing
Quarter”), the Administrative Agent shall cause an Approved Third-Party
Appraiser selected by the Administrative Agent to value such number of Unquoted
Investments (selected by the Administrative Agent) that collectively have an
aggregate Value approximately equal to the Calculation Amount.  The
Administrative Agent agrees to notify the Borrower of the Unquoted Investments
selected by the Administrative Agent to be tested in each Testing Quarter.  If
there is a difference between the Borrower’s valuation and the Approved
Third-Party Appraiser’s valuation of any Unquoted Investment, the Value of such
Unquoted Investment for Borrowing Base purposes shall be established as set
forth in the third sentence of sub-clause (F) below.

(y)For the avoidance of doubt, the valuation of any Approved Third-Party
Appraiser selected by the Administrative Agent would not be as of, or delivered
at, the end of any fiscal quarter.  Any such valuation would be as of the end of
the second month immediately following any fiscal quarter (the “Administrative
Agent Appraisal Testing Month”) and would be reflected in the Borrowing Base
Certificate for such month (provided that such Approved Third-Party Appraiser
delivers such valuation at least seven (7) Business Days before the 20th day
after the end of the applicable monthly accounting period and, if such valuation
is delivered after such time, it shall be included in the Borrowing Base
Certificate for the following monthly period and applied to the then applicable
balance of the related Portfolio Investment).  For illustrative purposes, if the
given fiscal quarter is the fourth quarter ending on December 31, 2014, then (A)
the Administrative Agent would initiate the testing of Values (using the
December 31, 2014 Calculation Amount for purposes of determining the scope of
the testing under clauses (E)(x) during the month of February with the
anticipation of receiving the valuations from the applicable Approved
Third-Party Appraiser(s) on or after February 28, 2015 and (B)(xx) if such
valuations were received before the 7th Business Day before March 20, 2015, such
valuations would be included in the March 20, 2015 Borrowing Base Certificate
covering the month of February, or (yy) if such valuations were received after
such time, they would be included in the April 20, 2015 Borrowing Base
Certificate for the month of March.

For the avoidance of doubt, all calculations of value pursuant to this Section
5.12(b)(ii)(E) shall be determined without application of the Advance Rates.

 

 

46

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(F)Valuation Dispute Resolution.  Notwithstanding the foregoing, the
Administrative Agent shall at any time have the right to request any Portfolio
Investment with a value assigned by the Borrower pursuant to  Section
5.12(b)(ii)(B) be independently valued by an Approved Third-Party Appraiser
retained by the Administrative Agent.  There shall be no limit on the number of
such appraisals requested by the Administrative Agent and the reasonable and
documented out-of-pocket costs of any such valuation shall be at the expense of
the Borrower; provided that (x) the applicable Approved Third-Party Appraiser
shall use commercially reasonable efforts to ensure that an appraisal shall be
conducted in a manner that is not disruptive to the Borrower’s business, (y) the
values determined by any appraisal shall be treated as confidential information
by the Administrative Agent and the Lenders and shall be deemed to be
“Information” hereunder and subject to Section 9.13 and (z) unless an Event of
Default has occurred and is continuing, the Borrower’s obligation to reimburse
valuation costs pursuant to this supplemental testing shall be limited to the
greater of (i) $200,000 and (ii) 0.05% of the total amount of the Commitments,
per annum.  The Administrative Agent shall notify the Borrower of its receipt of
the results of any appraisal under this clause (F) from the applicable Approved
Third-Party Appraiser and provide a copy of such results and any related reports
to the Borrower.  If the difference between the Borrower’s valuation pursuant to
Section 5.12(b)(ii)(B) and the valuation of any  Approved Third-Party Appraiser
retained by the Administrative Agent pursuant to Section 5.12(b)(ii)(E) or (F)
is (1) less than 5% of the value thereof, then the Borrower’s valuation shall be
used, (2) between 5% and 20% of the value thereof, then the valuation of such
Portfolio Investment shall be the average of the value determined by the
Borrower and the value determined by the Approved Third-Party Appraiser retained
by the Administrative Agent and (3) greater than 20% of the value thereof, then
the Borrower and the Administrative Agent shall retain an additional Approved
Third-Party Appraiser and the valuation of such Portfolio Investment shall be
the average of the three valuations (with the Administrative Agent’s Approved
Third-Party Appraiser’s valuation to be used until the third valuation is
obtained).  For the avoidance of doubt, such supplemental values shall be
applicable only to and used only for determining value under this Agreement and
shall not be deemed fair value of such asset under ASC 820 for purposes of the
Borrower’s financial statements, the Investment Company Act or otherwise.

(c)Investment Company Diversification and Tax Requirements.  The Borrower will,
and will cause its Subsidiaries (other than Financing Subsidiaries that are
exempt from the Investment Company Act) at all times to (i) comply in all
material respects with the portfolio diversification and similar requirements
set forth in the Investment Company Act applicable to business development
companies and (ii) subject to applicable grace periods set forth in the Code,
comply with the portfolio diversification and similar requirements set forth in
the Code applicable to RICs.

(d)Commitments under Portfolio Investments.  The Borrower will, and will cause
its Subsidiaries to, acquire Portfolio Investments (it being understood that
neither (x) the receipt of Portfolio Investments as part of a restructuring or
workout nor (y) any new or additional borrowing under an existing Portfolio
Investment shall constitute an “acquisition” of such Portfolio Investments)
constituting revolving credit facilities or delayed draw term loans with
revolving or future commitments only if the aggregate commitments or future
commitments under such revolving credit facilities or delayed draw term loans
(excluding discretionary future commitments, such as accordions and commitment
increase options) does not exceed (i) prior to the Commitment Termination Date,
20% of the aggregate Commitment amount at the time of acquisition and (ii)
following the Commitment Termination Date, 20% of the Revolving Credit Exposure
at the time of acquisition.

SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment
(excluding any Cash Collateral held by the Administrative Agent pursuant to
Section 2.05(k) or the last paragraph of Section 2.09(a)); provided that:

(a)the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in a consolidated group of corporations or other entities
(collectively, a “Consolidated Group”), in accordance with GAAP, that exceeds
10% of Shareholders’ Equity of the Borrower (which, for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 50% of the Advance Rate otherwise
applicable; provided that, with respect to the Portfolio Investments in a single
Consolidated Group designated by the Borrower to the Administrative Agent such
10% figure shall be increased to 12.5%;

(b)the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a Consolidated Group exceeding 20% of
Shareholders’ Equity of the Borrower (which, for purposes of this calculation
shall exclude the aggregate amount of investments in, and advances to, Financing
Subsidiaries) shall be 0%;

(c)the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
20% of Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 0%; provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent such 20% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%;

(d)no Portfolio Investment may be included in the Borrowing Base unless the
Collateral Agent maintains a first priority, perfected Lien (subject to
Permitted Liens) on such Portfolio Investment and such Portfolio Investment has
been Delivered (as defined in the Guarantee and Security Agreement) to the
Collateral Agent, and then only for so long as such Portfolio Investment
continues to be Delivered as contemplated therein;

(e)the portion of the Borrowing Base attributable to Performing Non-Cash Pay
High Yield Securities, Performing Non-Cash Pay Mezzanine Investments, Equity
Interests and Non-Performing Portfolio Investments shall not exceed 25%;

 

 

47

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(f)the portion of the Borrowing Base attributable to Non-Performing Portfolio
Investments shall not exceed 15% and the portion of the Borrowing Base
attributable to Portfolio Investments that were Non-Performing Portfolio
Investments at the time such Portfolio Investments were acquired shall not
exceed 5%;

(g)the portion of the Borrowing Base attributable to Equity Interests shall not
exceed 10% (it being understood that in no event shall Equity Interests of
Financing Subsidiaries be included in the Borrowing Base);

(h)the portion of the Borrowing Base attributable to Portfolio Investments
invested in a jurisdiction other than a Specified Country or a Specified Tax
Jurisdiction (solely to the extent the External Manager determines in good faith
that a substantial portion of the assets, revenues, or operations supporting
such Portfolio Investments are directly, or indirectly, made in a Specified
Country) shall not exceed 0%;

(i)the portion of the Borrowing Base attributable to Portfolio Investments
invested in Australia, the Netherlands and any Specified Tax Jurisdiction
(solely to the extent the External Manager determines in good faith that a
substantial portion of the assets, revenues, or operations supporting such
Portfolio Investments are directly, or indirectly, made in Australia or the
Netherlands) shall not exceed 10%; and

(j)the portion of the Borrowing Base attributable to Portfolio Investments
invested in Ireland, Germany, Spain, Sweden, Austria, Belgium, Denmark, Finland,
Iceland, Lichtenstein, Luxembourg, Norway and any Specified Tax Jurisdiction
(solely to the extent the External Manager determines in good faith that a
substantial portion of the assets, revenues, or operations supporting such
Portfolio Investments are directly, or indirectly, made in one of the other
jurisdictions listed in this clause (j)) shall not exceed 7.5%.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a), (b) and (c), the following percentages with
respect to such Portfolio Investment:

Portfolio Investment

Quoted

Unquoted

Cash, Cash Equivalents and

   Short-Term U.S. Government Securities


100%


n.a.

Long-Term U.S. Government Securities

95%

n.a.

Performing First Lien Bank Loans

85%

75%

Performing Unitranche Loans

80%

70%

Performing Second Lien Bank Loans

75%

65%

Performing Cash Pay High Yield Securities

70%

60%

Performing Cash Pay Mezzanine Investments

65%

55%

Performing Non-Cash Pay High Yield Securities

60%

50%

Performing Non-Cash Pay Mezzanine Investments

55%

45%

Non-Performing First Lien Bank Loans

45%

45%

Non-Performing Unitranche Loans

40%

40%

Non-Performing Second Lien Bank Loans

40%

35%

Non-Performing High Yield Securities

30%

30%

Non-Performing Mezzanine Investments

30%

25%

Performing Common Equity

30%

20%

Non-Performing Common Equity

0%

0%

Structured Finance Obligations and Finance Leases

0%

0%

 

“Bank Loans” means debt obligations (including term loans, notes, revolving
loans, debtor-in-possession financings, the funded and unfunded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans and senior subordinated loans) which are
generally under a loan or credit facility (whether or not syndicated) or note
purchase agreement.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of the
Credit Agreement.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to Liens for
“ABL” revolvers and customary encumbrances) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect
thereof.  For the avoidance of doubt, an Obligor’s investment in the “first-out”
portion (as defined in the definition of Unitranche Loan) of a First Lien Bank
Loan shall be treated as a First Lien Bank Loan for purposes of determining the
applicable Advance Rate for such portion of such Portfolio Investment.

 

 

48

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) or other exemption to the Securities Act and
(c) that are not Cash Equivalents, Mezzanine Investments or Bank Loans.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same issuer.

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Portfolio Investment” means Portfolio Investments for which the
issuer is, at the time of determination, in default of any payment obligations
of principal or interest in respect thereof after the expiration of any
applicable grace period.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Non-Performing Unitranche Loans” means Unitranche Loans other than Performing
Unitranche Loans.

“Performing” means (a) with respect to any Portfolio Investment that is debt (or
any other debt), the issuer of such Portfolio Investment (or other debt) is, at
the time of determination, not in default of any payment obligations of
principal or interest in respect thereof after the receipt of any notice and/or
expiration of any applicable grace period and (b) with respect to any Portfolio
Investment that is Preferred Stock, the issuer of such Portfolio Investment has
not failed to meet any scheduled redemption obligations or to pay its latest
declared cash dividend, after the expiration of any applicable grace period.

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semiannual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

“Performing Unitranche Loans” means Unitranche Loans which are Performing.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

 

49

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on specified assets of the respective Borrower and
guarantors obligated in respect thereof.

“Securities” means common and preferred stock, units and participations,
membership interests in limited liability companies, partnership interests in
partnerships, notes, bonds, debentures, trust receipts and other obligations,
instruments or evidences of indebtedness, including debt instruments of public
and private issuers and tax-exempt securities (including warrants, rights, put
and call options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities.  For the
avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation”, such obligation shall not (a) qualify as any other category
of Portfolio Investment and (b) be included in the Borrowing Base.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.

“Unitranche Loan” means the “last-out” portion of a Bank Loan that is a First
Lien Bank Loan, a portion of which is, in effect, subject to superpriority
rights (the “first-out” portion) of other lenders with respect to such lenders’
right to receive distributions of collateral proceeds following an event of
default (such portion, a “last-out” portion).  An Obligor’s investment in the
last-out portion shall be treated as a Unitranche Loan for purposes of
determining the applicable Advance Rate for such Portfolio Investment under this
Agreement.

“Value” means, with respect to any Portfolio Investment, the lower of:

(i) the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C); and

(ii) the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, Cash Collateralized or
backstopped and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01.  Indebtedness.  Subject to the last sentence of this Section 6.01,
the Borrower will not nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness created hereunder or under any other Loan Document;

(b)Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness so
long as (i) no Default or Event of Default exists at the time of the incurrence
thereof, (ii) at the time of incurrence thereof, the aggregate amount of such
Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness, taken
together with other then-outstanding Indebtedness that constitutes senior
securities, does not exceed the amount required to comply with the provisions of
Section 6.07(b), and (iii) prior to and immediately after giving effect to the
incurrence of any Secured Longer-Term Indebtedness, the Covered Debt Amount does
not or would not exceed the Borrowing Base then in effect (for clarity, with
respect to revolving loan facilities or staged advance loan facilities,
“incurrence” shall be deemed to take place only at the time such facility is
entered into or the aggregate commitments thereunder are increased);

(c)Other Permitted Indebtedness;

(d)Indebtedness of Financing Subsidiaries;

(e)repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(f)obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

 

 

50

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(g)Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness
(other than Permitted Indebtedness and Special Permitted Indebtedness
constituting Unsecured Shorter-Term Indebtedness) so long as (i) no Default or
Event of Default exists at the time of the incurrence thereof, (ii) at the time
of incurrence thereof, the aggregate amount (determined at the time of the
incurrence of such Indebtedness) of such Indebtedness does not exceed 5% of
Shareholders’ Equity, (iii) the aggregate amount of such Indebtedness, taken
together with other then-outstanding Indebtedness that constitutes senior
securities, does not exceed the amount required to comply with the provisions of
Section 6.07(b), and (iv) prior to and immediately after giving effect to the
incurrence of any such Indebtedness, the Covered Debt Amount does not or would
not exceed the Borrowing Base then in effect (for clarity, with respect to
revolving loan facilities or staged advance loan facilities, “incurrence” shall
be deemed to take place only at the time such facility is entered into or the
aggregate commitments thereunder are increased);

(h)obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(i)Permitted SBIC Guarantees and any SBIC Equity Commitment or analogous
commitment;

(j)Permitted Indebtedness constituting Unsecured Shorter-Term Indebtedness so
long as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount (determined at the time of the incurrence of such
Indebtedness) of such Indebtedness does not exceed $300,000,000, (iii) at the
time of incurrence thereof, the aggregate amount of such Indebtedness, taken
together with other then-outstanding Indebtedness that constitutes senior
securities, does not exceed the amount required to comply with the provisions of
Section 6.07(b), and (iv) prior to and immediately after giving effect to the
incurrence of any such Indebtedness, the Covered Debt Amount does not or would
not exceed the Borrowing Base then in effect (for clarity, with respect to
revolving loan facilities or staged advance loan facilities, “incurrence” shall
be deemed to take place only at the time such facility is entered into or the
aggregate commitments thereunder are increased);

(k)[Reserved.];

(l)other Indebtedness not to exceed $10,000,000 in the aggregate at any time;
and

(m)guarantees of other Indebtedness otherwise permitted hereunder.

Notwithstanding the foregoing provisions of this Section, the Borrower will not
nor will it permit any of its Subsidiaries to, create, incur, assume or permit
to exist any additional Indebtedness (other than Indebtedness permitted under
clauses (c), (e), (f), (h) and (i)) unless, after giving effect to such
Indebtedness, (x) Shareholders’ Equity plus Secured Longer-Term Indebtedness
plus Unsecured Longer-Term Indebtedness plus aggregate undrawn commitments with
terms in excess of sixth months exceeds (y) the Value of the Portfolio
Investments that cannot be converted to Cash in fewer than 10 Business Days
without more than a 5% change in price.

SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

(a)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the First Amendment Effective Date and set forth in Part B of Schedule 3.11;
provided that (i) no such Lien shall extend to any other property or asset of
the Borrower or any of its Subsidiaries, and (ii) any such Lien shall secure
only those obligations which it secures on the First Amendment Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(b)Liens created pursuant to this Agreement (including Section 2.19) or any of
the Security Documents (including Liens in favor of the Designated Indebtedness
Holders (as defined in the Guarantee and Security Agreement));

(c)Liens on the assets of a Financing Subsidiary securing obligations of such
Financing Subsidiary;

(d)Liens on Special Equity Interests included in the Portfolio Investments of
the Borrower but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01;

(e)Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding $12,500,000 at any one time outstanding (which may cover
Portfolio Investments, but only to the extent released from the Lien in favor of
the Collateral Agent in accordance with the requirements of Section 10.03 of the
Guarantee and Security Agreement), so long as at the time of incurrence of such
Indebtedness or other obligations, the aggregate amount of Indebtedness
permitted under clauses (a), (b) and (g) of Section 6.01, does not exceed the
lesser of (i) the Borrowing Base and (ii) the amount required to comply with the
provisions of Section 6.07(b);

(f)Permitted Liens;

(g)Liens on Equity Interests in any SBIC Subsidiary created in favor of the SBA
or its designee;

(h)Liens securing Hedging Agreements permitted under Section 6.04(c) and not
otherwise permitted under clause (b) above; and

 

 

51

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(i)Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Securities.

SECTION 6.03.  Fundamental Changes.  The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).  The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document.  The Borrower will not, nor will
it permit any of its Subsidiaries (other than Financing Subsidiaries or
Immaterial Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any part of its assets,
whether now owned or hereafter acquired, but excluding (x) assets (other than
Portfolio Investments) sold or disposed of in the ordinary course of business
(including to make expenditures of cash in the normal course of the day-to-day
business activities of the Borrower and its Subsidiaries) and (y) subject to the
provisions of clauses (d) and (e) below, Portfolio Investments.

Notwithstanding the foregoing provisions of this Section:

(a)any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;

(b)any Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any wholly owned Subsidiary Guarantor of the Borrower;

(c)the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

(d)the Obligors may sell, transfer or otherwise dispose of Portfolio Investments
(other than to a Financing Subsidiary) so long as after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) either (x) the Covered Debt Amount does not exceed the Borrowing
Base or (y) if the Administrative Agent consents in writing, the amount by which
the Covered Debt Amount exceeds the Borrowing Base is reduced thereby;

(e)the Obligors may sell, transfer or otherwise dispose of Portfolio Investments
to a Financing Subsidiary so long as (i) after giving effect to such sale,
transfer or other disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness) the
Covered Debt Amount does not exceed the Borrowing Base and the Borrower delivers
to the Administrative Agent a certificate of a Financial Officer to such effect
and (ii) either (x) the amount by which the Borrowing Base exceeds the Covered
Debt Amount immediately prior to such release is not diminished as a result of
such release or (y) the Borrowing Base immediately after giving effect to such
release is at least 110% of the Covered Debt Amount;

(f)the Borrower may merge or consolidate with any other Person so long as (i)
after giving effect thereto, the Borrower is (x) the continuing or surviving
entity in such transaction and (y) organized under the laws of any State in the
United States or the District of Columbia and (ii) at the time thereof and after
giving effect thereto, no Default shall have occurred or be continuing;

(g)the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $7,500,000 in any fiscal year; and

(h)the Obligors may transfer assets to a Financing Subsidiary for the sole
purpose of facilitating the transfer of assets from one Financing Subsidiary (or
a Subsidiary that was a Financing Subsidiary immediately prior to such
disposition) to another Financing Subsidiary, directly or indirectly through
such Obligor (such assets, the “Transferred Assets”), provided that (i) no
Default exists or is continuing at such time, (ii) the Covered Debt Amount shall
not exceed the Borrowing Base at such time and (iii) the Transferred Assets were
transferred to such Obligor by the transferor Financing Subsidiary on the same
Business Day that such assets are transferred by such Obligor to the transferee
Financing Subsidiary.

SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

(a)operating deposit accounts with banks;

(b)Investments by the Borrower and the Subsidiary Guarantors in the Borrower and
the Subsidiary Guarantors;

(c)Hedging Agreements entered into in the ordinary course of the Borrower’s
financial planning and not for speculative purposes;

 

 

52

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(d)Portfolio Investments by the Borrower and its Subsidiaries to the extent such
Portfolio Investments are permitted under the Investment Company Act (if
applicable) and in compliance in all material respects with the Borrower’s
Investment Policies, in each case as in effect as of the date such Investments
are acquired;

(e)Investments in Financing Subsidiaries so long as, (i) after giving effect to
such Investment, the Covered Debt Amount does not exceed the Borrowing Base and
(ii) the sum of (x) all Investments under this clause (e) that occur after the
Commitment Termination Date and (y) all Investments under clause (f) below that
occur after the Commitment Termination Date, shall not exceed $7,500,000 in the
aggregate;

(f)additional Investments up to but not exceeding $75,000,000 in the aggregate;
provided that the sum of (x) all Investments under this clause (f) that occur
after the Commitment Termination Date and (y) all Investments under clause (e)
above that occur after the Commitment Termination Date, shall not exceed
$7,500,000 in the aggregate;

(g)Investments in Cash and Cash Equivalents;

(h)Investments described on Schedule 3.12(b);

(i)Investments by a Financing Subsidiary; and

(j)Investments in the form of Guarantees permitted pursuant to Section 6.01.

For purposes of clauses (e) and (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of Return of Capital and dividends,
distributions or other payments received in cash in respect of such Investment
and the values (valued in accordance with Section 5.12(b) of other Investments
received in respect of such Investment; provided that in no event shall the
aggregate amount of such Investment be deemed to be less than zero; the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries) to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that the Borrower may declare and pay:

(a)dividends with respect to the capital stock of the Borrower payable solely in
additional shares of the Borrower’s common stock;

(b)dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning of Section 852(b)(2) of the Code) and reduce to zero the tax imposed by
Section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year imposed by Section 4982 of the Code;

(c)dividends and distributions in each case in cash or other property (excluding
for this purpose the Borrower’s common stock) in addition to the dividends and
distributions permitted under the foregoing clauses (a) and (b), so long as on
the date of such Restricted Payment and after giving effect thereto:

(i)no Default shall have occurred and be continuing; and

(ii)the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after the date hereof under this clause (c) shall not exceed the
sum of (x) an amount equal to 15% of the taxable income of the Borrower for such
taxable year determined under section 852(b)(2) of the Code, but without regard
to subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any, by which
dividends and distributions made during such taxable year pursuant to the
foregoing clause (b) (whether in respect of such taxable year or the previous
taxable year) based upon the Borrower’s estimate of taxable income exceeded the
actual amounts specified in subclauses (i) and (ii) of such foregoing clause
(b) for such taxable year.

(d)other Restricted Payments so long as (i) on the date of such other Restricted
Payment and after giving effect thereto (x) the Covered Debt Amount does not
exceed 90% of the Borrowing Base and (y) no Default shall have occurred and be
continuing and (ii) on the date of such other Restricted Payment the Borrower
delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment.  For purposes of preparing such
Borrowing Base Certificate, (A) the Value of any Quoted Investment shall be the
most recent quotation available for such Portfolio Investment and (B) the Value
of any Unquoted Investment shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
and the Lenders pursuant to Section 5.01(d); provided that the Borrower shall
reduce the Value of any Portfolio Investment referred to in this sub-clause
(B) to the extent necessary to take into account any events of which the
Borrower has knowledge that adversely affect the value of such Portfolio
Investment.

 

 

53

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
that prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property except for any prohibitions or restraints
contained in (i) any Indebtedness permitted under Section 6.01(b) or (g);
provided that any such prohibition or reservation set forth therein does not
prohibit the performance by the Borrower or its Subsidiaries of their
obligations under this Agreement, (ii) any Indebtedness permitted under Section
6.01(c) secured by a Lien permitted under Section 6.02 provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien and (iii) any Indebtedness permitted under Section
6.01(e) or (f) secured by a Permitted Lien provided that such prohibitions and
restraints are applicable by their terms only to the assets that are subject to
such Lien.

SECTION 6.07.  Certain Financial Covenants.

(a)Minimum Shareholders’ Equity.  The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less
than $230,000,000 plus 25% of the net proceeds of the sale of Equity Interests
by the Borrower and its Subsidiaries after the Effective Date (other than
proceeds of sales of Equity Interests by and among the Borrower and its
Subsidiaries).

(b)Asset Coverage Ratio.  The Borrower will not permit the Asset Coverage Ratio
to be less than 2.00 to 1 at any time.

(c)Liquidity Test.  The Borrower will not permit the aggregate Value of the
Portfolio Investments that are Cash (excluding Cash Collateral for outstanding
Letters of Credit) or that can be converted to Cash in fewer than 10 Business
Days without more than a 5% change in price to be less than 10% of the Covered
Debt Amount for more than 30 Business Days during any period when the Adjusted
Covered Debt Balance is greater than 90% of the Adjusted Borrowing Base.

SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (other than a
SBIC Subsidiary) than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) the transactions provided in the Affiliate
Agreements, (e) transactions described on Schedule 6.08, (f) any Investment that
results in the creation of an Affiliate or (g) transactions between or among the
Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term is
used under the rules promulgated under the Investment Company Act) company of an
Obligor at prices and on terms and conditions, taken as a whole, not materially
less favorable to the Obligors than in good faith is believed could be obtained
at the time on an arm’s-length basis from unrelated third parties.

SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.  The Borrower will not, nor will it permit any of its Subsidiaries to
amend or modify the Investment Policies (other than a Permitted Policy
Amendment).

SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement, the other Loan Documents and documents
with respect to Indebtedness permitted under Section 6.01(b) or (g);
(b) covenants in documents creating Liens permitted by Section 6.02 (including
covenants with respect to the Designated Indebtedness Obligations or Designated
Indebtedness Holders under (and, in each case, as defined in) the Security
Documents) prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; and
(d) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the “Secured Obligations” under and as defined in the Guarantee and
Security Agreement and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans or any Hedging
Agreement.

SECTION 6.11.  Modifications of Longer-Term Indebtedness Documents.  The
Borrower will not consent to any modification, supplement or waiver of:

(a)any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Secured Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless (i) in the case of Secured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Secured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Secured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Secured Shorter-Term Indebtedness” for all purposes of this Agreement) and
(ii) in the case of Unsecured Longer-Term Indebtedness, such Indebtedness would
have been permitted to be incurred as Unsecured Shorter-Term Indebtedness at the
time of such modification, supplement or waiver and the Borrower so designates
such

 

 

54

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon such
Indebtedness shall be deemed to constitute “Unsecured Shorter-Term Indebtedness”
for all purposes of this Agreement); or

(b)any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties, in each case, without the
prior consent of the Administrative Agent (with the approval of the Required
Lenders).

SECTION 6.12.  Payments of Longer-Term Indebtedness.  The Borrower will not, nor
will it permit any of its Subsidiaries (other than Financing Subsidiaries) to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Secured Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness or
Permitted Indebtedness (other than the refinancing of Secured Longer-Term
Indebtedness, Unsecured Longer-Term Indebtedness or Permitted Indebtedness with
Indebtedness permitted under Section 6.01), except for (a) regularly scheduled
payments, prepayments or redemptions of principal and interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness and
the payment when due of the types of fees and expenses that are customarily paid
in connection with such Indebtedness (it being understood that: (w) the
conversion features into Permitted Equity Interests under Permitted Convertible
Indebtedness; (x) the triggering of such conversion and/or settlement thereof
solely with Permitted Equity Interests; and (y) any cash payment on account of
interest or expenses on such Permitted Convertible Indebtedness made by the
Borrower or any of its Subsidiaries in respect of such triggering and/or
settlement thereof shall be permitted under this clause (a)), (b) voluntary
payments or prepayments of Secured Longer-Term Indebtedness and/or Permitted
Indebtedness, so long as both before and after giving effect to such voluntary
payment or prepayment (i) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.07 and (ii) no Default or Event of
Default shall exist or be continuing or (c) so long as no Default shall exist or
be continuing, any payment that, if treated as a Restricted Payment for purposes
of Section 6.05(d), would be permitted to be made pursuant to the provisions set
forth in Section 6.05(d).

SECTION 6.13.  Accounting Changes.  The Borrower will not, nor will it permit
any of its Subsidiaries to, make any change in (a) accounting policies or
reporting practices, except as permitted under GAAP or required by law or rule
or regulation of any Governmental Authority, or (b) its fiscal year.

SECTION 6.14. SBIC Guarantee.  The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.09(a) on the
Commitment Termination Date;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement or (ii) Sections 5.01(e) and (f) or 5.02
and such failure shall continue unremedied for a period of five or more days
after notice thereof by the Administrative Agent (given at the request of any
Lender) to the Borrower;

(e)a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e);
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a reasonably feasible plan
acceptable to the Administrative Agent in its sole discretion to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which 30-Business
Day period shall include the five Business Days permitted for delivery of such
plan), so long as such Borrowing Base Deficiency is cured within such
30-Business Day period;

 

 

55

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(f)the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d), (e) or (r) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(g)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;

(h)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(for the avoidance of doubt, after giving effect to any applicable grace
period); provided that this clause (h) shall not apply to (1) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (2) convertible debt that
becomes due as a result of a conversion or redemption event, other than to the
extent it becomes due or is paid in cash (other than interest or expenses) as a
result of an “event of default” (as defined in the documents governing such
convertible Material Indebtedness);

(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
and unstayed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

(j)the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(k)the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(l)one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) to enforce any
such judgment;

(m)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(n)a Change in Control shall occur;

(o)PennantPark Investment Advisers, LLC or an Affiliate thereof shall cease to
be the investment advisor for the Borrower;

(p)the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments having an aggregate Value in excess of 5% of the
aggregate Value of all Portfolio Investments, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except to the extent that any such loss of
perfection results from the failure of the Collateral Agent to maintain
possession of the certificates representing the securities pledged under the
Loan Documents;

(q)except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Borrower;

(r)the Obligors shall at any time, without the consent of the Required Lenders
fail to comply with the covenant contained in Section 5.11, and such failure
shall continue unremedied for a period of 30 or more days after the earlier of
notice thereof by the Administrative Agent (given at the request of any Lender)
to the Borrower or knowledge thereof by a Financial Officer; or

 

 

56

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(s)the Borrower or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations under each of the Loans and (b)
simultaneously with the deemed exchange of interests pursuant to clause (a)
above, the interests in the Designated Obligations to be received in such deemed
exchange shall, automatically and with no further action required, be converted
into the Dollar Equivalent of such amount (as of the Business Day immediately
prior to the CAM Exchange Date) and on and after such date all amounts accruing
and owed to the Lenders in respect of such Designated Obligations shall accrue
and be payable in Dollars at the rate otherwise applicable hereunder. Each
Lender, each Person acquiring a participation from any Lender as contemplated by
Section 9.04 and the Borrower hereby consents and agrees to the CAM Exchange.
The Borrower and the Lenders agree from time to time to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.  As a result of the
CAM Exchange, on and after the CAM Exchange Date, each payment received by the
Administrative Agent pursuant to any Loan Document in respect of the Designated
Obligations shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages (to be redetermined as of each such date of
payment).

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01.  Appointment of the Administrative Agent.  Each of the Lenders and
the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Collateral Agent as its agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

SECTION 8.02.  Capacity as Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03.  Limitation of Duties; Exculpation.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable to any Lender or Issuing
Bank for any action taken or not taken by it with the consent or at the request
of the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any

 

 

57

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or
therein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 8.04.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05.  Sub-Agents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a count of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 8.06.  Resignation; Successor Administrative Agent.  The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (or, if an
Event of Default has occurred and is continuing in consultation with the
Borrower), to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent’s resignation shall nonetheless become
effective and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

Any resignation by SunTrust as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

SECTION 8.07.  Reliance by Lenders.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

Each Lender, by delivering its signature page to this Agreement or any
Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.

SECTION 8.08.  Modifications to Loan Documents.  Except as otherwise provided in
Section 9.02(b) or (c) of this Agreement or the Security Documents with respect
to this Agreement, the Administrative Agent may, with the prior consent of the
Required Lenders (but not otherwise), consent to any modification, supplement or
waiver under any of the Loan Documents; provided that, without the prior consent
of each Lender, the Administrative Agent shall not (except as provided herein or
in the Security Documents) release all or

 

 

58

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

substantially all of the Collateral or otherwise terminate all or substantially
all of the Liens under any Security Document providing for collateral security,
agree to additional obligations being secured by all or substantially all of
such collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized,
(w) to release any Subsidiary Guarantor from its guarantee obligations to the
extent it may be released in accordance with Section 10.03 of the Guarantee and
Security Agreement, (x) to release any Lien covering property that is the
subject of either a disposition of property permitted hereunder or a disposition
to which the Required Lenders have consented, (y) for the avoidance of doubt,
execute and deliver agreements, instruments and other documents reasonably
requested by the Borrower to implement collateral sharing with respect to
Secured Longer-Term Indebtedness and Secured Shorter-Term Indebtedness, and (z)
following the (i) cancellation or termination of any commitment to extend credit
or issue Letters of Credit under this Agreement or any other Loan Document, (ii)
final payment and performance in full of all obligations under this Agreement or
any other Loan Document so long as all Letters of Credit have expired, been
terminated, Cash Collateralized or backstopped and all LC Disbursements have
been reimbursed and (iii) termination of this Agreement, to release all Liens
and guarantees by Obligors.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.  Notices; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i)if to the Borrower, to it at:

PennantPark Investment Corporation
590 Madison Avenue, 15th Floor

New York, New York 10022
Attention: Aviv Efrat, Chief Financial Officer
Telecopy Number: (212) 905-1075
Telephone: (212) 905-1000

(ii)if to the Administrative Agent or Swingline Lender, to it at:

SunTrust Bank
3333 Peachtree Road, 7th Floor
Atlanta, Georgia 30326
Attention:  Robert Ashcom
Telecopy Number: (404) 581-1775

with a copy to:

SunTrust Bank
Agency Services
3333 Peachtree Road, 7th Floor
Atlanta, Georgia 30326
Attention: Wanda Gregory
Telecopy Number: (404) 658-4906

(iii)if to the Issuing Bank, to it at:

SunTrust Bank
3333 Peachtree Road, 7th Floor
Atlanta, Georgia 30326
Attention: Wanda Gregory
Telecopy Number: (404) 658-4906

(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of
receipt.  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

 

59

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(b)Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2.06 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(i) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Each party hereto understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, any
Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of such media or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and such media. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the
Administrative Agent and any of its Related Parties in connection with the
Platform or the electronic communications media approved by the Administrative
Agent as provided for herein.

(c)Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Subsidiaries or their Securities
for purposes of United States federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Loan Documents.

(d)Documents to be Delivered under Sections 5.01 and 5.12(a).  For so long as an
Intralinks™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Intralinks™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Intralinks™ or an equivalent website.

SECTION 9.02.  Waivers; Amendments.

(a)No Deemed Waivers Remedies Cumulative.  No failure or delay by the
Administrative Agent the Issuing Bank, the Swingline Lender or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan,
Swingline Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Swingline Lender, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Amendments to this Agreement.  Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall

(i)increase the Commitment of any Lender without the written consent of such
Lender,

(ii)reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (other than with respect to the election of or the
failure to elect the Default Rate), or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,

 

 

60

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

(iii)postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of waive or excuse any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby,

(iv)change Section 2.17(b), (c) or (d) in a manner that would alter the pro rata
sharing of payments, or making of disbursements, required thereby without the
written consent of each Lender directly affected thereby, or

(v)change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders (other than Defaulting Lenders) holding not
less than two-thirds of the Revolving Credit Exposure and unused Commitments
(other than of Defaulting Lenders) will be required (A) for any adverse change
affecting the provisions of this Agreement relating to the Borrowing Base
(including the definitions used therein), or the provisions of
Section 5.12(c)(ii), and (B) for any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.

(c)Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any such increase pursuant to a Commitment Increase under
Section 2.08(e) to an amount not greater than $750,000,000) except pursuant to
an agreement or agreements in writing entered into by the Borrower, and by the
Collateral Agent with the consent of the Required Lenders; provided that,
(i) without the written consent of each Lender, no such agreement shall release
all or substantially all of the Obligors from their respective obligations under
the Security Documents and (ii) without the written consent of each Lender, no
such agreement shall release all or substantially all of the collateral security
or otherwise terminate all or substantially all of the Liens under the Security
Documents, alter the relative priorities of the obligations entitled to the
Liens created under the Security Documents (except in connection with securing
additional obligations equally and ratably with the Loans and other obligations
hereunder) with respect to all or substantially all of the collateral security
provided thereby, or release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement, (x) to
release any Lien covering property (and to release any such guarantor) that is
the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented, (y) to release any
Lien and/or guarantee obligation in accordance with Section 10.03 of the
Guarantee and Security Agreement and (z) to release (and to acknowledge the
release of) all Liens and guarantees of Obligors with respect to the Revolving
Credit Exposure upon the termination of this Agreement (including in connection
with a complete refinancing) following the payment in full in cash of all
Revolving Credit Exposure (other than contingent indemnification and fee
reimbursement obligations) following the termination of the Commitments;
provided that, for the avoidance of doubt, the Administrative Agent shall not be
required under this clause (z) to instruct the Collateral Agent to release any
Lien or guarantee of an Obligor solely as it relates to such Lien securing or
guarantee guaranteeing any Secured Obligations other than Credit Agreement
Obligations (in each case, as defined in the Guarantee and Security Agreement).

(d)Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the consent of the Required
Lenders shall have been obtained but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such proposed change,
waiver, discharge or termination is not obtained, then (so long as no Event of
Default has occurred and is continuing) the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or more replacement Lenders pursuant to Section 2.18(b) so long as at
the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender, including the reasonable and documented fees,
charges and disbursements of one outside counsel for the Administrative Agent,
the Issuing Bank and the Swingline Lender as well as one outside counsel
for  the Lenders and additional counsel should any conflict of interest arise,
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or in connection with the

 

 

61

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Loans made or Letters of Credit issued hereunder, including all such documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all documented costs, expenses,
taxes, assessments and other charges reasonably incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, the Issuing Bank, the Swingline Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented out-of-pocket fees and disbursements of one outside
counsel for all Indemnitees (and, if reasonably necessary, of one local counsel
in any relevant jurisdiction for all Indemnitees) unless, in the reasonable
opinion of an Indemnitee, representation of all Indemnitees by such counsel
would be inappropriate due to the existence of an actual or potential conflict
of interest) (collectively, “Losses”) in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and laws, statutes, rules or regulations relating
to environmental, occupational safety and health or land use matters), on common
law or equitable cause or on contract or otherwise and related expenses or
disbursements of any kind (other than Taxes or Other Taxes which shall only be
indemnified by the Borrower to the extent provided in Section 2.16), including
the fees, charges and disbursements of counsel for any Indemnitee as specified
above, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any
Loan, Swingline Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such Losses are (A) determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee or
its Related Parties, (B) result from the settlement of any such claim,
investigation, litigation or other proceedings described in clause (iii) above
unless the Borrower has consented to such settlement (which consent shall not be
unreasonably withheld or delayed (provided that nothing in this clause (B) shall
restrict the right of any person to settle any claim for which it has waived its
right of indemnity by the Borrower) or (C) result from disputes solely among
Indemnitees and not involving any act or omission of an Obligor or any of
Affiliate thereof (other than any dispute against the Administrative Agent in
its capacity as such).  Notwithstanding the foregoing, it is understood and
agreed that indemnification for Taxes is subject to the provisions of Section
2.16.

(c)The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive Losses (as opposed to direct or actual damages (which
may include special, indirect, consequential or punitive Losses asserted against
any such party hereto by a third party)) arising out of, in connection with, or
as a result of this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of proceeds
thereof, asserted by an Indemnitee against the Borrower or any other Obligor ;
provided that the foregoing limitation shall not be deemed to impair or affect
the obligations of the Borrower under the preceding provisions of this
subsection with respect to Losses not expressly described in the foregoing
limitation.

(d)Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.

(e)Waiver of Consequential Damages, Etc.  To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of; this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent caused by the willful misconduct or gross negligence of such
Indemnitee or its Related Parties, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(f)Payments.  All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.  Successors and Assigns.

(a)Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby,

 

 

62

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.

(i)Assignments Generally.  Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees (other than natural
persons, any Defaulting Lender or any Person listed in the Prohibited Assignees
and Participants Side Letter) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and LC Exposure at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A)the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing, any other assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
five Business Days after having received notice thereof; and

(B)the Administrative Agent and the Issuing Bank.

(ii)Certain Conditions to Assignments.  Assignments shall be subject to the
following additional conditions:

(A)except in the case of an Assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such Assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B)each partial assignment of any Class of Commitments or Loans and LC Exposure
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such Class of
Commitments, Loans and LC Exposure;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated; and

(D)the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(iii)Effectiveness of Assignments.  Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.  Notwithstanding
anything to the contrary herein, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions set forth in
Section 9.04(b)(ii) or otherwise, the parties to the assignment shall make such
additional payments to Administrative Agent in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the Applicable Percentage of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, Issuing Bank, Swingline Lender and each Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full Applicable Percentage of all Loans and participations in Letters of Credit
and Swingline Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c)Maintenance of Registers by Administrative Agent.  The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of
the

 

 

63

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”).  The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Registers shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)Acceptance of Assignments by Administrative Agent.  Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)Special Purposes Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
Section 2.15 or 2.16.  Each SPC shall be conclusively presumed to have made
arrangements with its Granting Lender for the exercise of voting and other
rights hereunder in a manner which is acceptable to the SPC, the Administrative
Agent, the Lenders and the Borrower, and each of the Administrative Agent, the
Lenders and the Obligors shall be entitled to rely upon and deal solely with the
Granting Lender with respect to Loans made by or through its SPC.  The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by the Granting Lender.

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC.  In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

(f)Participations.  Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) the consent of the Borrower shall
not be required if such Participant does not have the right to receive any
non-public information that may be provided pursuant to this Agreement (and the
Lender selling such participation agrees with the Borrower at the time of the
sale of such participation that it will not deliver such non-public information
to the Participant), (ii) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (iii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iv) the Borrower, the Administrative Agent, the Issuing Bank and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and (v)no Person listed in the Prohibited Assignees and
Participants Side Letter may be a Participant. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
paragraph (g) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant shall not be
entitled to receive any greater payment under Sections 2.14, 2.15 or 2.16, with
respect to any participation, than its participating Lenders would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation; provided, further, that no Participant shall be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation granted to such Participant and such Participant shall have
complied with the requirements of Section 2.16 as if such Participant is a
Lender.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.17(d) as though it were a Lender
hereunder.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest of each Participant’s interest in the loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any other
information relating to a Participant’s interest

 

 

64

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

in any commitments, loans, letters of credit or is other obligations under any
Loan Document) to any person except to the extent that such disclosures are
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g)Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (e) and (f) of Section 2.16
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

(h)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

(i)No Assignments to the Borrower or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination, Cash Collateralization or backstop of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

(a)Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopy electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although

 

 

65

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.17(d) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the amounts
owing to such Defaulting Lender hereunder as to which it exercised such right of
setoff.  The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 9.09.  Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement  shall affect
any right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c)Waiver of Venue.  The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)Service of Process.  Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 9.01 and (ii)
agrees that service as provided in the manner provided for notices in Section
9.01 is sufficient to confer personal jurisdiction over such party in any
proceeding in any court and otherwise constitutes effective and binding service
in every respect. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

 

66

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 9.13.  Treatment of Certain Information; No Fiduciary Duty;
Confidentiality.

(a)Treatment of Certain Information.  The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder.  Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  Each
Lender shall use all information delivered to such Lender by the Borrower and
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, in connection with providing
services to the Borrower. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower or any of
its Subsidiaries, their stockholders and/or their affiliates. The Borrower, on
behalf of itself and each of its Subsidiaries, agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower or any of its Subsidiaries, its stockholders or its
affiliates, on the other. The Borrower and each of its Subsidiaries each
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
of its Subsidiaries, any of their stockholders or affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any of
its Subsidiaries, their stockholders or their affiliates on other matters) or
any other obligation to the Borrower or any of its Subsidiaries except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
any of its Subsidiaries, their management, stockholders, creditors or any other
Person. The Borrower and each of its Subsidiaries each acknowledge and agree
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower and each of its Subsidiaries each agree that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any of its Subsidiaries, in
connection with such transaction or the process leading thereto.

(b)Confidentiality.  Each of the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) other
than to any Person listed in the Prohibited Assignees and Participants Side
Letter, subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) to any rating agencies and market data collectors on a
confidential basis, (viii) with the consent of the Borrower or (ix) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof; such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and each other Obligor , which
information includes the name and address of the Borrower and each other Obligor
and other information that will allow such Lender to identify the Borrower and
each other Obligor  in accordance with said Act.

SECTION 9.15.  Effect of Amendment and Restatement of the Existing
Agreement.  On the Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety.  The parties hereto acknowledge and agree
that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation or
termination of the obligations for principal, interest or fees of the Borrower
under the Existing Agreement as in effect immediately prior to the Effective
Date and which remain outstanding; and (b) except for any of the Borrower’s
obligations under the Existing Credit Agreement which are expressly contemplated
to be repaid on the Effective Date and to the extent are in fact so repaid, the
obligations of the Borrower under the Existing Credit Agreement (as amended and
restated hereby and which are on and after the date hereof subject to the terms
herein) are in all respects continuing, and shall continue to be secured as
provided in the Security Documents.

 

 

67

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

SECTION 9.16.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

 

 

68

Second Amended and Restated

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 

Schedule 1.01(a)

Approved Dealers and Approved Pricing Services


Approved Dealers:

ABN

Banc of America

Bank of Montreal

Barclays

BB&T

Bedrock Securities, LLC

Cantor Fitzgerald & Co.

Capital Source

Caylon/CL

Chapdelaine & Co.

Churchill Financial

CIBC

Citigroup

CommerzBank

Credit Suisse/CSFB

Deutsche Bank

Dresdner

Fortis

Friedman Billings Ramsey

GE

Gleacher & Company

Global Hunter Securities

Goldman Sachs

HSBC

Imperial Capital

ING

Jefferies & Company

JP Morgan

Keefe, Bruyette & Woods

Knight Libertas LLC

Lloyds

Madison Capital

Merrill Lynch

Miller Tabak

Morgan Stanley

New Star

Oppenheimer

Robert W. Baird & Co.

Royal Bank of Canada

Royal Bank of Scotland

RW Pressprich

Scotia

SunTrust Robinson Humphrey

The Bank of New York

Toronto Dominion

UBS

Unicredit/ HVB

VinsonForbes Capital LLC

Wachovia

Wells Fargo

WestLB

Approved Pricing Services:

1.     Bloomberg

FT Interactive Data Corporation

Lincoln Partners Advisors LLC

Loan Pricing Corporation

Markit Partners

Valuation Research Corporation

Murray Devine Valuation Advisers

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(b)

Commitments


Lender

Dollar
Commitment

Applicable
Dollar
Percentage

Multicurrency
Commitment

Applicable
Multicurrency
Percentage

Aggregate
Commitment

Aggregate
Commitment
Percentage

SunTrust Bank

 

0.00%

$100,000,000.0

30.30%

$100,000,000.00

22.47%

JPMorgan Chase Bank, N.A.

 

0.00%

$75,000,000.00

22.73%

$75,000,000.00

16.85%

Morgan Stanley Bank, N.A.

$60,000,000.00

52.17%

 

0.00%

$60,000,000.00

13.48%

ING Capital LLC

 

0.00%

$50,000,000.00

15.15%

$50,000,000.00

11.24%

State Street Bank and Trust Company

 

0.00%

$25,000,000.00

7.58%

$25,000,000.00

5.62%

Goldman Sachs Bank USA

 

0.00%

$25,000,000.00

7.58%

$25,000,000.00

5.62%

CIT Bank, N.A.

$20,000,000.00

17.39%

 

0.00%

$20,000,000.00

4.49%

City National Bank

 

0.00%

$20,000,000.00

6.06%

$20,000,000.00

4.49%

Royal Bank of Canada

 

0.00%

$20,000,000.00

6.06%

$20,000,000.00

4.49%

Stifel Bank & Trust

$20,000,000.00

17.39%

 

0.00%

$20,000,000.00

4.49%

The Bank of New York Mellon

 

0.00%

$15,000,000.00

4.55%

$15,000,000.00

3.37%

Comerica Bank

$15,000,000.00

13.04%

 

0.00%

$15,000,000.00

3.37%

Total

$115,000,000.00

100.00%

$330,000,000.00

100.00%

$445,000,000.00

100.00%

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(c)

Industry Classification Group List

Industry Classification Groups:

•     Aerospace and Defense

•     Diversified Natural Resources, Precious Metals and Minerals

•     Machinery (Non-Agriculture, Non-Construction and Non-Electronic)

 

 

 

•     Auto sector

•     Ecological

•     Manufacturing/ Basic industry

 

 

 

•     Beverage, Food and Tobacco

•     Education

•     Media

 

 

 

•     Broadcasting and entertainment

•     Electronics

•     Mining, Steel, Iron and Non-Precious Metals

 

 

 

•     Building materials

•     Energy/Utilities

•     Oil and Gas

 

 

 

•     Buildings and real estate

•     Environmental services

•     Other Media

 

 

 

•     Business services

•     Farming and Agriculture

•     Packaging

 

 

 

•     Cable television

•     Finance

•     Personal and Non-Durable Consumer Products (Manufacturing Only)

 

 

 

•     Cargo Transport

•     Financial services

•     Personal, Food and Miscellaneous Services

 

 

 

•     Chemicals, Plastics and Rubber

•     Food

•     Personal Transportation

 

 

 

•     Communications

•     Grocery

•     Printing and Publishing

 

 

 

•     Containers, packaging and glass

•     Healthcare, Education and Childcare

•     Restaurants

 

 

 

•     Consumer products

•     Home and Office Furnishings, Housewares and Durable Consumer Products

•     Retail

 

 

 

•     Distribution

•     Homebuilding

•     Retail Store

 

 

 

•     Diversified/ Conglomerate Manufacturing

•     Hotels, Motels, Inns and Gaming

•     Telecommunications

 

 

 

•     Diversified/ Conglomerate Service

•     Leisure, Amusement, Motion Pictures, Entertainment

•     Textiles and Leather

 

 

 

•     Utilities

•     Lodging, Leisure, Resorts

•     Transportation

 

Additional Industry Classification Group Designated Pursuant to Section 5.12 as
of the Effective Date:

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.11

Material Agreements and Liens

Part A:

PennantPark Investment Corporation’s 6.25% Senior Notes due 2025;

SBA debentures issued by PennantPark SBIC LP (the “SBA Debentures”);

Part B:

UCC Liens:

Debtor

Secured
Party

Jurisdiction/
Office

Filing
Number
Date Filed

Form

Description
of collateral

PennantPark
Investment
Corporation

EverBank
Commercial
Finance, Inc.

Maryland
Department
of Assessments
and Taxation

0000000181470645

4/24/2013

UCC-1

Office
Equipment

 

Other Liens:

The SBA Debentures are secured by all the investment portfolio assets of
PennantPark SBIC LP and PennantPark SBIC II LP and have priority claim over such
assets relative to all creditors.

Holdings of PennantPark SBIC LP which are pledged to the U.S. Government Small
Business Administration:

Bottom Line Systems, LLC

Broder Bros., Co.

Cano Health, LLC

Cascade Environmental LLC

Corfin Industries LLC

Credit Infonet, Inc.

DermaRite Industries LLC

Harbortouch Payments, LLC

Juniper Landscaping of Florida, LLC

K2 Pure Solutions NoCal, L.P.

Roto Holdings Inc.

Sonny's Enterprises, LLC

U.S. Well Services, LLC

Holdings of PennantPark SBIC II LP which are pledged to the U.S. Government
Small Business Administration:

Infogroup Parent Holdings, Inc.

Infogroup, Inc.

 

--------------------------------------------------------------------------------

 

MailSouth, Inc.

MidOcean JF Holdings Corp.

Patriot National, Inc.

Randall-Reilly, LLC

Triad Manufacturing, Inc.

Veritext Corp.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.12(a)

Subsidiaries

PNNT Alabama Holdings Inc.

PNNT CI (GALLS) Prime Investment Holdings, LLC

PNNT Transportation 100 Holdco, LLC

PennantPark SBIC GP, LLC

PennantPark SBIC LP

PNNT Acentia, LLC

PennantPark SBIC GP II, LLC

PennantPark SBIC II LP

PNNT Power Products Holdings, LLC

PNNT New Gulf Resources, LLC

PNNT ecoserve, LLC

PNNT CI (FBM) Investment Holdings LLC

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.12(b)

Investments

Name of Investment

Person Holding the Investment

 

Nature of the Investment

American Gilsonite Company

PennantPark Investment Corporation

 

First Lien

Broder Bros., Co. (Tranche A)

PennantPark Investment Corporation

 

First Lien

Broder Bros., Co. (Tranche B)

PennantPark Investment Corporation

 

First Lien

Cano Health, LLC

PennantPark Investment Corporation

 

First Lien

Corfin Industries LLC

PennantPark Investment Corporation

 

First Lien

Hollander Sleep Products, LLC

PennantPark Investment Corporation

 

First Lien

Interior Specialists, Inc.

PennantPark Investment Corporation

 

First Lien

One Sixty Over Ninety, LLC

PennantPark Investment Corporation

 

First Lien

Prince Mineral Holding Corp.

PennantPark Investment Corporation

 

First Lien

RAM Energy LLC - Tranche A

PennantPark Investment Corporation

 

First Lien

Robertshaw US Holding Corp.

PennantPark Investment Corporation

 

First Lien

Sunborn Oy, Sunborn Saga Oy

PennantPark Investment Corporation

 

First Lien

Superior Digital Displays, LLC

PennantPark Investment Corporation

 

First Lien

TRAK Acquisition Corp.

PennantPark Investment Corporation

 

First Lien

Triad Manufacturing, Inc.

PennantPark Investment Corporation

 

First Lien

Trust Inns Limited

PennantPark Investment Corporation

 

First Lien

US Med Acquisition, Inc.

PennantPark Investment Corporation

 

First Lien

U.S. Well Services, LLC

PennantPark Investment Corporation

 

First Lien

Acre Operating Company, LLC

PennantPark Investment Corporation

 

Second Lien

Balboa Capital Corporation

PennantPark Investment Corporation

 

Second Lien

EnviroSolutions Real Property Holdings, Inc.

PennantPark Investment Corporation

 

Second Lien

Harbortouch Payments, LLC

PennantPark Investment Corporation

 

Second Lien

Howard Berger Co. LLC

PennantPark Investment Corporation

 

Second Lien

Intermediate Transportation 100, LLC

PennantPark Investment Corporation

 

Second Lien

MailSouth, Inc.

PennantPark Investment Corporation

 

Second Lien

Novitex Acquisition, LLC

PennantPark Investment Corporation

 

Second Lien

Parq Holdings Limited Partnership

PennantPark Investment Corporation

 

Second Lien

Pre-Paid Legal Services, Inc.

PennantPark Investment Corporation

 

Second Lien

Superior Digital Displays, LLC

PennantPark Investment Corporation

 

Second Lien

Affinion International Holdings Limited

PennantPark Investment Corporation

 

Subordinate Debt/Corporate Note

American Gilsonite Company

PennantPark Investment Corporation

 

Subordinate Debt/Corporate Note

Cascade Environmental LLC

PennantPark Investment Corporation

 

Subordinate Debt/Corporate Note

ETX Energy, LLC

PennantPark Investment Corporation

 

Subordinate Debt/Corporate Note

Goldsun Trading Limited

PennantPark Investment Corporation

 

Subordinate Debt/Corporate Note

Randall-Reilly, LLC

PennantPark Investment Corporation

 

Subordinate Debt/Corporate Note

AH Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Preferred

Alegeus Technologies Holdings Corp.

PennantPark Investment Corporation

 

Equity/Preferred

Convergint Technologies Holdings, LLC

PennantPark Investment Corporation

 

Equity/Preferred

HW Holdco, LLC

PennantPark Investment Corporation

 

Equity/Preferred

Superior Digital Display Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Preferred

Affinion Group Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Common

Affinion Group Holdings, Inc. - Series C and Series D

PennantPark Investment Corporation

 

Equity/Common

Alegeus Technologies Holdings Corp. - Class A

PennantPark Investment Corporation

 

Equity/Common

American Gilsonite Company

PennantPark Investment Corporation

 

Equity/Common

Autumn Games, LLC

PennantPark Investment Corporation

 

Equity/Common

Cardinal Logistics Holdings LLC

PennantPark Investment Corporation

 

Equity/Common

Cascade Environmental LLC

PennantPark Investment Corporation

 

Equity/Common

CI (Galls) Prime Investment Holdings, LLC

PennantPark Investment Corporation

 

Equity/Common

Convergint Technologies Holdings, LLC

PennantPark Investment Corporation

 

Equity/Common

Corfin InvestCo, L.P.

PennantPark Investment Corporation

 

Equity/Common

e.l.f. Beauty, Inc.

PennantPark Investment Corporation

 

Equity/Common

EnviroSolutions Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Common

ETX Energy, LLC

PennantPark Investment Corporation

 

Equity/Common

ETX Energy Management Company, LLC

PennantPark Investment Corporation

 

Equity/Common

Faraday Holdings, LLC

PennantPark Investment Corporation

 

Equity/Common

HW Holdco, LLC

PennantPark Investment Corporation

 

Equity/Common

ITC Rumba, LLC

PennantPark Investment Corporation

 

Equity/Common

Kadmon Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Common

 

--------------------------------------------------------------------------------

 

LaMi Acquisition, LLC

PennantPark Investment Corporation

 

Equity/Common

Lariat ecoserv Co-Invest Holdings, LLC

PennantPark Investment Corporation

 

Equity/Common

MidOcean JF Holdings Corp.

PennantPark Investment Corporation

 

Equity/Common

MidOcean PPL Holdings, Corp.

PennantPark Investment Corporation

 

Equity/Common

Patriot National, Inc.

PennantPark Investment Corporation

 

Equity/Common

RAM Energy Holdings LLC

PennantPark Investment Corporation

 

Equity/Common

Superior Digital Displays Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Common

TRAK Acquisition Corp.

PennantPark Investment Corporation

 

Equity/Common

USWS Holdings, LLC - Class A and Class B

PennantPark Investment Corporation

 

Equity/Common

ZS Juniper L.P.

PennantPark Investment Corporation

 

Equity/Common

AH Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Warrants

ASP LCG Holdings, Inc.

PennantPark Investment Corporation

 

Equity/Warrants

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.08

Transactions with Affiliates

1.We hold the debt and equity of EnviroSolutions, Inc., Performance Holdings,
Inc. and SuttonPark Holdings Inc. and we enter into certain transactions with
such Persons (including receiving and making distributions).

2.We entered into an administration agreement with our controlled affiliate,
SuttonPark Holdings Inc. (“SPH”). Under the administration agreement with SPH
(the “SPH Administration Agreement”), PennantPark Investment Corporation through
the Administrator furnishes SPH with office facilities, equipment and clerical,
bookkeeping and record keeping services at such facilities. Additionally, the
Administrator performs or oversees the performance of SPH’s required
administrative services, which include, among other things, maintaining
financial records, preparing financial reports and filing of tax returns.
Payments under the SPH Administration Agreement are equal to an amount based
upon SPH’s allocable portion of the Administrator’s overhead in performing its
obligations under the SPH Administration Agreement, including rent and allocable
portion of the cost of compensation and related expenses of our chief financial
officer and their respective staffs.

3.We entered into an administration agreement, dated December 28, 2012, with
PennantPark SBIC II LP (“SBIC II”) and PennantPark SBIC GP II, LLC. Under the
administration agreement with SBIC II (the “SBIC II Administration Agreement”),
PennantPark Investment Corporation through the Administrator furnishes SBIC II
with office facilities, equipment and clerical, bookkeeping and record keeping
services at such facilities. Additionally, the Administrator performs or
oversees the performance of SBIC II’s required administrative services, which
include, among other things, maintaining financial records, preparing financial
reports and filing of tax returns. Payments under the SBIC II Administration
Agreement are equal to an amount based upon SBIC II’s allocable portion of the
Administrator’s overhead in performing its obligations under the SBIC II
Administration Agreement, including rent and allocable portion of the cost of
compensation and related expenses of our chief financial officer and their
respective staffs.

4.We entered into an investment advisory agreement, dated December 28, 2012,
with SBIC II and PennantPark SBIC GP II, LLC. Under the investment advisory
agreement (the “SBIC II Investment Agreement), PennantPark Investment
Corporation through the Investment Advisor/Manager provides SBIC II with
experienced investment professionals to assist in federal law and regulation
compliance. Payments under the SBIC II Investment Agreement are pursuant to
Section 3.05 of the agreement of limited partnership of the SBIC II.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex I attached hereto and the Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below:
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate of [identify Lender]2]

 

 

 

 

 

3.

 

Borrower:

 

PennantPark Investment Corporation

 

 

 

 

 

 

 

 

 

 

4.

Administrative Agent:  SunTrust Bank, as the administrative agent under the
Credit Agreement.

5.

Credit Agreement: The $445,000,000 Second Amended and Restated Senior Secured
Revolving Credit Agreement dated as of June 25, 2014, as amended, restated,
supplemented or otherwise modified from time to time, among PennantPark
Investment Corporation, the Lenders parties thereto and SunTrust Bank, as
Administrative Agent

6.

Assigned Interest:

Class Assigned3

Aggregate Amount of
Commitment/Loans for
all Lenders

Amount of
Commitment/Loans
Assigned

Percentage Assigned of
Commitment/Loans4

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:  _______________, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 



 

2 

Select as applicable.

3 

  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Dollar
Commitment”, “Multicurrency Commitment”, etc.).

4 

  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[Consented to and]5 Accepted:

 

SUNTRUST BANK, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

SUNTRUST BANK, as

 

Issuing Bank

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

[Consented to:]6

 

PENNANTPARK INVESTMENT CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

5 

  To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

  To be added only when the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, email or other electronic method of transmission shall be effective as
deliver of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

Monthly accounting period ended _______________, 201__


Reference is made to that certain Second Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of June 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among PENNANTPARK INVESTMENT CORPORATION, a Maryland corporation (the
“Borrower”), the financial institutions party thereto as Lenders, and SunTrust
Bank, as the Administrative Agent.  Capitalized terms used herein without
definition are so used as defined in the Credit Agreement.

Pursuant to Section 5.01(d) of the Credit Agreement, the undersigned, the
                      of the Borrower, and as such a Financial Officer of the
Borrower, hereby certifies, represents and warrants on behalf of the Borrower
that (a) attached hereto as Annex 1 is (i) a complete and correct list as at the
end of the monthly accounting period ended                      , 201     of all
Portfolio Investments included in the Collateral and (ii) a true and correct
calculation of the Borrowing Base as at the end of such monthly accounting
period determined in accordance with the requirements of the Credit Agreement,
and (b) without limiting the generality of the foregoing, all Portfolio
Investments included in the calculation of the Borrowing Base herein have been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of the                       day of                      , 201    .

 

 

PENNANTPARK INVESTMENT CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

BORROWING REQUEST

Date:____________, _____

To: SunTrust Bank, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of June 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among PENNANTPARK INVESTMENT CORPORATION, a Maryland corporation (the
“Borrower”), the financial institutions party thereto as Lenders, and SunTrust
Bank, as the Administrative Agent.  Capitalized terms used herein without
definition are so used as defined in the Credit Agreement.

The Borrower hereby requests a Borrowing of Loans:

 

1.

On                       (a Business Day).

 

2.

In the amount of                      .

 

3.

Comprised of                                                      .7

[Type of Borrowing requested]

 

4.

Type of Commitment:                      .8

 

5.

In the following currency:                      .

 

6.

[For Eurocurrency Borrowings: with an Interest Period of                      
months.]9

 

7.

To Borrower’s account number                       located at
                     .

[Signature Page Follows]




 

7 

  In the case of a Syndicated Borrowing denominated in Dollars, specify whether
such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing

8 

  Specify whether the Borrowing is to be made under the Dollar Commitments or
the Multicurrency Commitments; provided that any Borrowing in Dollars shall be
allocated between the Dollar Commitments and the Multicurrency Commitments on a
pro rata basis.

9 

  Include for Eurocurrency Borrowings only; to be one, two or three months or,
subject to availability to all the Lenders, six or twelve months.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Borrowing Request has been executed by the undersigned
as of the date first written above.

 

 

PENNANTPARK INVESTMENT CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 